Exhibit 10(B)

 

 

 

TARGET CREDIT CARD OWNER TRUST 2008-1

 

 

Floating Rate Asset-Backed Notes

 

 

--------------------------------------------------------------------------------

 

INDENTURE

 

 

Dated as of May 19, 2008

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Indenture Trustee, Securities Intermediary and Transfer Agent

 

 

 


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1

Definitions

SECTION 1.2

Incorporation by Reference of Trust Indenture Act

SECTION 1.3

Usage of Terms

SECTION 1.4

Calculations of Interest

 

 

ARTICLE II

 

 

THE NOTES

 

SECTION 2.1

Form

SECTION 2.2

Execution, Authentication and Delivery

SECTION 2.3

Registration of Transfer and Exchange

SECTION 2.4

Mutilated, Destroyed, Lost or Stolen Notes

SECTION 2.5

Persons Deemed Owner

SECTION 2.6

Payment of Principal and Interest

SECTION 2.7

Cancellation

SECTION 2.8

Authenticating Agent

SECTION 2.9

Defeasance

SECTION 2.10

Appointment of Paying Agent

SECTION 2.11

CUSIP Numbers

SECTION 2.12

Determination of LIBOR

 

 

ARTICLE III

 

 

COVENANTS

 

 

SECTION 3.1

Payment of Principal and Interest

SECTION 3.2

Maintenance of Office or Agency

SECTION 3.3

Money for Payments To Be Held in Trust

SECTION 3.4

Existence

SECTION 3.5

Protection of Owner Trust Estate

SECTION 3.6

Opinions as to Owner Trust Estate

SECTION 3.7

Performance of Obligations; Servicing of Collateral Certificate

SECTION 3.8

Negative Covenants

SECTION 3.9

Annual Statement as to Compliance

SECTION 3.10

The Issuer May Consolidate, Etc. Only on Certain Terms

SECTION 3.11

Successor or Transferee

SECTION 3.12

No Other Business

 


 

SECTION 3.13

No Borrowing

SECTION 3.14

Administrator’s Obligations

SECTION 3.15

Guarantees, Loans, Advances and Other Liabilities

SECTION 3.16

Capital Expenditures

SECTION 3.17

Restricted Payments

SECTION 3.18

Notice of Events of Default

SECTION 3.19

Further Instruments and Acts

SECTION 3.20

Removal of Administrator

SECTION 3.21

Representations and Warranties of the Issuer with Respect to the Collateral
Certificate

 

 

ARTICLE IV

 

 

SATISFACTION AND DISCHARGE

 

 

SECTION 4.1

Satisfaction and Discharge of Indenture

SECTION 4.2

Application of Trust Money

SECTION 4.3

Repayment of Moneys Held by Paying Agent

SECTION 4.4

No Revocation or Termination of Issuer Without Noteholder Approval

 

 

ARTICLE V

 

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 5.1

Events of Default

SECTION 5.2

Acceleration of Maturity; Rescission and Annulment

SECTION 5.3

Collection of Indebtedness and Suits for Enforcement by the Indenture Trustee

SECTION 5.4

Remedies; Priorities

SECTION 5.5

Optional Preservation of the Owner Trust Estate

SECTION 5.6

Limitation of Suits

SECTION 5.7

Unconditional Rights of Noteholders To Receive Principal and Interest

SECTION 5.8

Restoration of Rights and Remedies

SECTION 5.9

Rights and Remedies Cumulative

SECTION 5.10

Delay or Omission Not a Waiver

SECTION 5.11

Control by Noteholders

SECTION 5.12

Waiver of Past Defaults

SECTION 5.13

Undertaking for Costs

SECTION 5.14

Waiver of Stay or Extension Laws

SECTION 5.15

Action on Notes

SECTION 5.16

Performance and Enforcement of Certain Obligations

SECTION 5.17

Sale of Owner Trust Estate

 


 

ARTICLE VI

 

 

THE INDENTURE TRUSTEE

 

SECTION 6.1

Duties of the Indenture Trustee

SECTION 6.2

Rights of the Indenture Trustee

SECTION 6.3

Individual Rights of the Indenture Trustee

SECTION 6.4

The Indenture Trustee’s Disclaimer

SECTION 6.5

Notice of Defaults

SECTION 6.6

Reports by the Indenture Trustee to Holders

SECTION 6.7

Compensation and Indemnity

SECTION 6.8

Replacement of the Indenture Trustee

SECTION 6.9

Successor Indenture Trustee by Merger

SECTION 6.10

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

SECTION 6.11

Eligibility; Disqualification

SECTION 6.12

Preferential Collection of Claims Against the Issuer

 

 

ARTICLE VII

 

 

NOTEHOLDERS’ LISTS AND REPORTS

 

 

SECTION 7.1

The Issuer To Furnish the Indenture Trustee Names and Addresses of the
Noteholders

SECTION 7.2

Preservation of Information; Communications to the Noteholders

SECTION 7.3

Reports by the Administrator

SECTION 7.4

Fiscal Year of the Issuer

SECTION 7.5

Reports by the Indenture Trustee

 

 

ARTICLE VIII

 

 

ACCOUNTS, DISBURSEMENTS AND RELEASES

 

 

SECTION 8.1

Collection of Money

SECTION 8.2

Issuer Accounts

SECTION 8.3

Investment of Funds in the Note Principal Funding Account and the Noteholder
Reserve Account

SECTION 8.4

Application of Funds in the Note Principal Funding Account and the Noteholder
Reserve Account

SECTION 8.5

Release of Owner Trust Estate

SECTION 8.6

Opinion of Counsel

SECTION 8.7

Treatment as Financial Assets

SECTION 8.8

Powers Coupled With an Interest

 


 

ARTICLE IX

 

 

SUPPLEMENTAL INDENTURES

 

 

SECTION 9.1

Supplemental Indentures Without Consent of Noteholders

SECTION 9.2

Supplemental Indentures With Consent of the Noteholders

SECTION 9.3

Effect of Supplemental Indenture

SECTION 9.4

Conformity with Trust Indenture Act

SECTION 9.5

Reference in Notes to Supplemental Indentures

SECTION 9.6

Execution of Supplemental Indentures

 

 

ARTICLE X

 

 

REDEMPTION OF NOTES

 

 

SECTION 10.1

Redemption

SECTION 10.2

Form of Redemption Notice

SECTION 10.3

Notes Payable on Redemption Date

 

 

ARTICLE XI

 

 

MISCELLANEOUS

 

 

SECTION 11.1

Compliance Certificates and Opinions, etc.

SECTION 11.2

Form of Documents Delivered to the Indenture Trustee

SECTION 11.3

Actions of Noteholders

SECTION 11.4

Notices, etc., to the Indenture Trustee, the Issuer, the Note Purchaser and the
Rating Agencies

SECTION 11.5

Notices to Noteholders; Waiver

SECTION 11.6

Alternate Payment and Notice Provisions

SECTION 11.7

Conflict with Trust Indenture Act

SECTION 11.8

Effect of Headings and Table of Contents

SECTION 11.9

Successors and Assigns

SECTION 11.10

Separability

SECTION 11.11

Benefits of Indenture

SECTION 11.12

GOVERNING LAW

SECTION 11.13

Counterparts

SECTION 11.14

Recording of Indenture

SECTION 11.15

Trust Obligation

SECTION 11.16

No Petition

SECTION 11.17

Inspection

SECTION 11.18

Tax Treatment

SECTION 11.19

Other Rights

 

Exhibit A

 

–

 

Form of Note

Exhibit B

 

–

 

Form of Transferee Representation Letter

 


 

CROSS REFERENCE TABLE1

 

TIA Section

 

 

 

Indenture Section

310

 

(a)(1)

 

6.11

 

 

(a)(2)

 

6.11

 

 

(a)(3)

 

6.10

 

 

(a)(4)

 

N.A.2

 

 

(a)(5)

 

6.11

 

 

(b)

 

6.8; 6.11

 

 

(c)

 

N.A.

311

 

(a)

 

6.12

 

 

(b)

 

6.12

 

 

(c)

 

N.A.

312

 

(a)

 

7.1; 7.2(a)

 

 

(b)

 

7.2(b)

 

 

(c)

 

7.2(c)

313

 

(a)

 

7.5

 

 

(b)(1)

 

7.5

 

 

(b)(2)

 

7.5

 

 

(c)

 

7.4; 7.5

 

 

(d)

 

7.4

314

 

(a)(1), (2), (3)

 

7.3; 7.4

 

 

(a)(4)

 

3.9

 

 

(b)

 

3.6

 

 

(c)(1)

 

8.3; 11.1

 

 

(c)(2)

 

8.3; 11.1

 

 

(d)

 

8.3; 11.1

 

 

(e)

 

11.1

 

 

(f)

 

N.A.

315

 

(a)

 

6.1

 

 

(b)

 

6.5; 11.5

 

 

(c)

 

6.1

 

 

(d)

 

6.1

 

 

(e)

 

5.13

316

 

(a) (last sentence)

 

1.1

 

 

(a)(1)(A)

 

5.11

 

 

(a)(1)(B)

 

5.12

 

 

(a)(2)

 

N.A.

 

 

(b)

 

5.7

 

--------------------------------------------------------------------------------

1                                            Note:  This Cross Reference Table
shall not, for any purpose, be deemed to be part of this Indenture.

 

2                                            N.A. means Not Applicable.

 


 

TIA Section

 

 

 

Indenture Section

 

 

(c)

 

N.A.

317

 

(a)(1)

 

5.3(a)

 

 

(a)(2)

 

5.3(d)(iv)

 

 

(b)

 

2.10, 3.3

318

 

(a)

 

11.7

 


 

INDENTURE dated as of May 19, 2008, by and between TARGET CREDIT CARD OWNER
TRUST 2008-1, a Delaware statutory trust (the “Issuer” or “Owner Trust”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
indenture trustee (the “Indenture Trustee”), securities intermediary and
transfer agent and not in its individual capacity.

 

Each party agrees as follows for the benefit of the other party and for the
benefit of the Noteholders:

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Indenture Trustee at the Closing Date, as
Indenture Trustee for the benefit of the Noteholders, all right, title and
interest of the Issuer in, to and under the following property whether now owned
or hereafter acquired, now existing or hereafter created and wherever located: 
all accounts, money, chattel paper, investment property, instruments, documents,
deposit accounts, letters of credit, commercial tort claims, supporting
obligations, general intangibles and goods, including without limitation all of
the foregoing and the proceeds thereof, to the extent arising from or relating
to (a) the Collateral Certificate; (b) all money, instruments, investment
property and other property (together with all earnings, dividends,
distributions, income, issues, and profits relating to), distributed or
distributable in respect of the Collateral Certificate pursuant to the terms of
the Series Supplement, the Pooling and Servicing Agreement or the Deposit and
Administration Agreement; (c) all money, investment property, instruments and
other property on deposit from time to time in, credited to or related to the
Note Distribution Account, and all interest, dividends, earnings, income and
other distributions from time to time received, receivable or otherwise
distributed to or in respect thereto (including any accrued discount realized on
liquidation of any investment purchased at a discount); (d) all rights,
remedies, powers, privileges and claims of the Issuer under or with respect to
the Collateral Certificate and the Deposit and Administration Agreement (whether
arising pursuant to the terms of the Deposit and Administration Agreement or
otherwise available to the Issuer at law or in equity), including, without
limitation, the rights of the Issuer to enforce the Pooling and Servicing
Agreement, the Series Supplement and the Deposit and Administration Agreement,
and to give or withhold any and all consents, requests, notices, directions,
approvals, extensions or waivers under or with respect to the Pooling and
Servicing Agreement, the Series Supplement or the Deposit and Administration
Agreement to the same extent as the Issuer could but for the assignment and
security interest granted to the Indenture Trustee for the benefit of the
Noteholders; (e) all other property of the Issuer; and (f) all present and
future claims, demands, causes and choses in action in respect of any or all of
the foregoing and all payments on or under and all proceeds of every kind and
nature whatsoever in respect of any or all of the foregoing, including all
proceeds, products, rents, receipts or profits of the conversion, voluntary or
involuntary, into cash or other property, all cash and non-cash proceeds, and
other property consisting of, arising from or relating to all or any part of any
of the foregoing or any proceeds thereof (collectively, the “Collateral”).

 

The foregoing Grant is made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Notes, equally and
ratably without prejudice, priority or distinction except as set forth herein,
and to secure compliance with the provisions of this Indenture, all as provided
in this Indenture.

 


 

The Indenture Trustee, as trustee on behalf of the Noteholders, acknowledges
such Grant, accepts the trusts under this Indenture in accordance with the
provisions of this Indenture and agrees to perform its duties required in this
Indenture to the end that the interests of the Noteholders and (only to the
extent expressly provided herein) the Certificateholder may be adequately and
effectively protected.

 

On or before May 19, 2008, the Issuer shall cause the Collateral Certificate
with an undated bond power covering such Collateral Certificate, duly executed
by the Issuer, and endorsed in blank, to be delivered to the Indenture Trustee,
and the Indenture Trustee shall maintain possession of the Collateral
Certificate for the benefit of the Noteholders, subject to the terms of this
Indenture.

 

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1                 Definitions.  The following terms which are defined
in the Uniform Commercial Code in the State of Delaware shall have the meanings
set forth therein:  “certificated security,” “control,” “financial asset,”
“entitlement order,” “investment property,” “securities account,” “securities
intermediary,” and “security entitlement.”  All capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Pooling and Servicing Agreement or, if not therein, the Series Supplement. 
Whenever used in this Indenture, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Act” has the meaning specified in subsection 11.3(a).

 

“Additional Interest” means with respect to any Distribution Date, an additional
amount of interest payable to the Noteholders, to the extent permitted by
applicable law, equal to the product of (i) the Interest Rate, (ii) the
aggregate amount of Monthly Interest Shortfall remaining unpaid from prior
Distribution Dates and (iii) a fraction the numerator of which is the actual
number of days in the related Interest Accrual Period and the denominator of
which is 360.

 

“Additional Notes” has the meaning specified in subsection 2.2(b).

 

“Additional Issuance Date” has the meaning specified in subsection 2.2(b).

 

“Administrator” means TRC, as administrator pursuant to the Deposit and
Administration Agreement, and its successors and assigns.

 

“Affiliate” has the meaning specified in the Pooling and Servicing Agreement.

 

“Authenticating Agent” has the meaning specified in subsection 2.8(a) and shall
initially be Wells Fargo, and its successors and assigns in such capacity.

 


 

“Authorized Officer” means any officer of the Owner Trustee, the Administrator
or the Servicer, who is authorized to act on behalf of the Owner Trustee, the
Administrator or the Issuer, or the Servicer, respectively, and who is
identified as such on the list of authorized officers delivered by each such
party on the Closing Date as such list may be modified by notice to the other
parties.

 

“Available Amount” means, with respect to each Distribution Date (i) prior to
the defeasance of the Notes pursuant to Section 2.9, an amount equal to the
amount to be paid in respect of the Collateral Certificate pursuant to
Section 5.1 of the Series Supplement on such date and (ii) on and after the date
of defeasance of the Notes pursuant to Section 2.9, the amount required pursuant
to Section 8.4 to be deposited into the Note Distribution Account for such
Distribution Date.

 

“Basic Documents” means this Indenture, the Deposit and Administration
Agreement, the Trust Agreement, the Note Purchase Agreement, the Pooling and
Servicing Agreement and the Series Supplement and other documents and
certificates delivered in connection therewith.

 

“Business Day” has the meaning specified in the Series Supplement.

 

“Carryover Interest” means, with respect to any Distribution Date, (a) any
Monthly Interest due but not paid to the Noteholders on any previous
Distribution Date plus (b) any Additional Interest due with respect to such
Distribution Date.

 

“Certificate” means the certificate evidencing the beneficial interest in the
Issuer, substantially in the form attached to the Trust Agreement as Exhibit A.

 

“Certificateholder” means TRC.

 

“Closing Date” has the meaning specified in the Series Supplement.

 

“Code” has the meaning specified in the Pooling and Servicing Agreement.

 

“Collateral” has the meaning assigned to such term in the Granting Clause
hereof.

 

“Collateral Certificate” has the meaning specified in the Series Supplement.

 

“Collateral Certificateholder” means the Issuer, as the holder of the Collateral
Certificate.

 

“Commission” has the meaning specified in the Pooling and Servicing Agreement.

 

“Corporate Trust Office” means the principal corporate trust office of the
Indenture Trustee, which as of the date hereof is located at Sixth and
Marquette, MAC: N9311-161 Minneapolis, Minnesota 55479, Attention: Corporate
Trust Administration, or the corporate trust office of the Owner Trustee, as
applicable.

 


 

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

 

“Defeasance Covered Amount” means, with respect to any Interest Accrual Period
within the Defeasance Period, the product of (a) the Interest Rate in effect
with respect to such Interest Accrual Period, (b) a fraction the numerator of
which is the actual number of days in such Interest Accrual Period and the
denominator of which is 360, and (c) the Note Principal Balance as of the first
day of such Interest Accrual Period.

 

“Defeasance Period” means the period commencing on (and including) the date of
the deposit, if any, to be made into the Note Principal Funding Account and the
Noteholder Reserve Account pursuant to Section 2.9 and ending on the
Series 2008-1 Termination Date.

 

“Deposit and Administration Agreement” means the Deposit and Administration
Agreement, dated as of May 19, 2008, between TRC, as Depositor and
Administrator, and the Issuer, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Depositor” means TRC in its capacity as Depositor under the Trust Agreement.

 

“Distribution Date” has the meaning specified in the Series Supplement.

 

“Early Amortization Commencement Date” has the meaning specified in the
Series Supplement.

 

“Early Amortization Event” means a Series 2008-1 Early Amortization Event, as
defined in the Series Supplement, or any of the events specified as such in
Section 9.1 of the Pooling and Servicing Agreement.

 

“Early Amortization Period” has the meaning specified in the Series Supplement.

 

“Eligible Deposit Account” has the meaning specified in the Pooling and
Servicing Agreement.

 

“Eligible Institution” has the meaning specified in the Pooling and Servicing
Agreement.

 

“Eligible Investments” has the meaning specified in the Pooling and Servicing
Agreement.

 

“Event of Default” means an event specified in Section 5.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” means, with respect to any corporation or bank, the Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
Executive Vice President, any Vice President, the Secretary or the Treasurer of
such corporation or bank, and with respect to any partnership, any general
partner thereof.

 


 

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to this Indenture.  A Grant of the Owner Trust Estate or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments and all other moneys payable thereunder, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights and options, to bring Proceedings in the name of the
Granting party or otherwise and generally to do and receive anything that the
Granting party is or may be entitled to do or receive thereunder or with respect
thereto.

 

“Holder” means, unless the context otherwise requires, the Certificateholder or
any Noteholder.

 

“Indenture Trustee” means Wells Fargo, in its capacity as indenture trustee
pursuant to this Indenture.

 

“Independent” means, when used with respect to any specified Person, that the
Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Depositor and any Affiliate of any of the foregoing Persons, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor, the Depositor or any Affiliate
of any of the foregoing Persons and (c) is not connected with the Issuer, any
such other obligor, the Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions.

 

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1, made by an Independent
appraiser or other expert appointed by the Issuer and approved by the Indenture
Trustee in the exercise of reasonable care, and such opinion or certificate
shall state that the signer has read the definition of  “Independent” in this
Indenture and that the signer is Independent within the meaning thereof.

 

“Insolvency Event” means, for a specified Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable Federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver (including any receiver
appointed under the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended), liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, or the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the

 


 

making of such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

 

“Interest Accrual Period” has the meaning specified in the Series Supplement.

 

“Interest Rate” means, with respect to any Interest Accrual Period, a per annum
rate equal to LIBOR, as determined on the related LIBOR Determination Date, plus
(x) for each Interest Accrual Period through and including the earlier of
(i) the Interest Accrual Period beginning on April 25, 2013 and (ii) the
Interest Accrual Period related to the first Special Payment Date, 0.65% and
(y) for each Interest Accrual Period thereafter, 2.28%.

 

“Invested Amount” has the meaning specified in the Series Supplement.

 

“Issuer” means Target Credit Card Owner Trust 2008-1, a Delaware statutory trust
created under the Trust Agreement.

 

“Issuer Accounts” means each of the Note Distribution Account, the Note
Principal Funding Account and the Noteholder Reserve Account.

 

“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any of its Authorized Officers and delivered to the
Indenture Trustee and the Paying Agent.

 

“Legal Maturity Date” means the May 25, 2016 Distribution Date.

 

“LIBOR” means, with respect to any Interest Accrual Period, the London Interbank
Offered Rate indexed to the offered rates for one-month United States dollar
deposits determined by the Indenture Trustee for each Interest Accrual Period in
accordance with the provisions of subsection 2.12(a).

 

“LIBOR Determination Date” means (a) for the first Interest Accrual Period,
May 15, 2008 and (b) for each subsequent Interest Accrual Period, the second
Business Day prior to the commencement of such subsequent Interest Accrual
Period.

 

“Lien” means a security interest, lien, charge, pledge or encumbrance of any
kind other than tax liens, mechanics’ liens or any other liens that attach by
operation of law.

 

“Master Trust” means the Target Credit Card Master Trust created pursuant to the
Pooling and Servicing Agreement.

 

“Master Trust Trustee” means Wells Fargo, as trustee under the Pooling and
Servicing Agreement and each successor to Wells Fargo in the same capacity.

 

“Monthly Interest” has the meaning specified in the Series Supplement.

 

“Monthly Interest Shortfall” means, with respect to each Distribution Date, an
amount equal to the excess, if any, of (x) the Monthly Interest for the related
Interest Accrual

 


 

Period over (y) the amount available to be paid to the Noteholders in respect of
interest on such Distribution Date.

 

“Monthly Period” has the meaning specified in the Series Supplement.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors and assigns.

 

“Notes” means the Issuer’s Floating Rate Asset-Backed Notes (including any
Additional Notes) issued and delivered pursuant to this Indenture.

 

“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 8.2.

 

“Note Initial Principal Balance” means $3,825,000,000.

 

“Note Interest Requirement” means, with respect to any Distribution Date, the
sum of (a) the Monthly Interest for such Distribution Date and (b) the amount of
any unpaid Carryover Interest.

 

“Note Principal Balance” means, with respect to any date, an amount equal to the
excess of (a) (i) the Note Initial Principal Balance, plus (ii) the aggregate
principal amount of Additional Notes issued prior to such date minus (iii) the
Principal Payment Adjustment for such date or any prior date over (b) an amount
equal to the sum of (i) the aggregate amount of any principal payments made to
the Noteholders pursuant to subsection 2.6(a) prior to such date, plus (ii) the
aggregate principal amount of Notes acquired by the Issuer or the Depositor for
cancellation pursuant to Section 2.7.

 

“Note Principal Due Date” means any of (a) the Legal Maturity Date and (b) the
date on which the Owner Trust Estate is liquidated following an Event of Default
and acceleration of the Notes.

 

“Note Principal Funding Account” means the account designated as such,
established and maintained pursuant to Section 8.2.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of May 5,
2008, by and among TRC, Target, BOTAC, Inc. and Chase Bank USA, National
Association, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Note Purchaser” means BOTAC, Inc., a Nevada corporation, for so long as all
Notes are held by one or more of BOTAC, Inc. or an Affiliate that is a
wholly-owned direct or indirect subsidiary of Chase Bank USA, National
Association or JPMorgan Chase & Co.

 

“Note Register” means the register maintained pursuant to subsection 2.3(a).

 

“Note Registrar” means the registrar appointed pursuant to subsection 2.3(a).

 


 

“Noteholder” means the Person in whose name Notes are registered on the Note
Register.

 

“Noteholders’ Principal Distributable Amount” means, with respect to any
Distribution Date on and after the earlier to occur of (i) the June 25, 2013
Distribution Date, (ii) the first Special Payment Date and (iii) any Note
Principal Due Date, the lesser of (a) the Note Principal Balance on such
Distribution Date and (b) the amounts available pursuant to subsection 5.1(b) of
the Series Supplement.

 

“Noteholder Reserve Account” means the account designated as such, established
and maintained pursuant to Section 8.2.

 

“Officer’s Certificate” means a certificate signed by the chairman of the board,
the president, the treasurer, the controller, any executive or senior vice
president or any vice president of the Depositor, the Administrator (on behalf
of itself or the Issuer), or the Servicer, as appropriate, meeting the
requirements of Section 11.1.

 

“Opinion of Counsel” means a written opinion of counsel (who may be counsel to
the Depositor, the Administrator or the Servicer) reasonably acceptable in form
and substance to the Indenture Trustee, meeting the requirements of Section 11.1
(or in the case of an Opinion of Counsel delivered to the Owner Trustee,
reasonably acceptable in form and substance to the Owner Trustee).

 

“Outstanding” means, when used with respect to Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under this
Indenture except:

 

(a)  Notes theretofore cancelled by the Note Registrar or delivered to the Note
Registrar for cancellation;

 

(b)  Notes, the payment for which money in the necessary amount has been
theretofore deposited with the Indenture Trustee or any Paying Agent in trust
for the related Noteholders (provided that if such Notes are to be redeemed,
notice of such redemption has been duly given pursuant to this Indenture or
provision therefor, satisfactory to the Indenture Trustee, has been made); and

 

(c)  Notes in exchange for or in lieu of other Notes which have been
authenticated and delivered pursuant to this Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a bona
fide purchaser;

 

provided that, in determining whether the Holders of the requisite Outstanding
Amount of Notes have given any request, demand, authorization, direction,
notice, consent or waiver hereunder or under any other Basic Document, Notes
owned by the Issuer, any other obligor upon the Notes, Target National Bank,
Target Capital Corporation, TRC or any Affiliate of any of the foregoing Persons
shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Notes that a Responsible Officer of the Indenture Trustee either actually knows
to be so owned or has received written notice that such Notes are so owned shall
be so disregarded.  Notes so owned that have been pledged in good

 


 

faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Indenture Trustee the pledgee’s right so to act with respect
to such Notes and the pledgee is not the Issuer, any other obligor upon the
Notes, Target National Bank, Target Capital Corporation, TRC or any Affiliate of
any of the foregoing Persons.

 

“Outstanding Amount” means, when used with respect to Notes, as of any date of
determination, the aggregate Note Principal Balance of all Notes Outstanding as
of such date of determination.

 

“Owner Trust Estate” has the meaning specified in the Trust Agreement.

 

“Owner Trustee” means Wilmington Trust Company, not in its individual capacity
but solely as owner trustee under the Trust Agreement, and any successor Owner
Trustee thereunder.

 

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee specified in Section 6.11 and is
authorized by the Indenture Trustee to make the payments to and distributions
from the Note Distribution Account as provided in Section 2.10 hereof, including
payment of principal of or interest on the Notes on behalf of the Issuer.

 

“Person” has the meaning specified in the Pooling and Servicing Agreement.

 

“Pooling and Servicing Agreement” means the Amended and Restated Pooling and
Servicing Agreement, dated as of April 28, 2000, as amended by the Amendment
No. 1 thereto, dated as of August 22, 2001, among TRC, the Master Trust Trustee,
and the Servicer.

 

 “Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.4 in lieu of a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note.

 

“Proceeding” means any suit in equity, action or law or other judicial or
administrative proceeding.

 

“Record Date” has the meaning specified in the Series Supplement.

 

“Redemption Date” means in the case of a redemption of the Notes pursuant to
Section 10.1, the Distribution Date specified by the Administrator pursuant to
such Section 10.1.

 

“Redemption Price” means, with respect to the Notes, the respective Outstanding
Amount for such Notes plus accrued and unpaid interest thereon at the applicable
Interest Rate on the Distribution Date on which the Transferor exercises its
option to repurchase the Collateral Certificate.

 

“Reference Banks” has the meaning specified in the Series Supplement.

 


 

“Responsible Officer” means any officer within the Corporate Trust Office (or
any successor group of the Indenture Trustee) with responsibility for matters
covered by this Indenture, including any vice president, assistant vice
president, assistant secretary or any other officer or assistant officer of the
Indenture Trustee customarily performing functions similar to those performed by
the persons who at the time shall be such officers, respectively, or to whom a
corporate trust matter relating to this Indenture is referred at the Indenture
Trustee’s Corporate Trust Office because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Revolving Period” has the meaning specified in the Series Supplement.

 

“Reuters Screen LIBOR01 Page” means the display page so designated on the
Reuters Monitor Money Rates (or such other page as may replace that page on that
service, or such other service as may be nominated as the information vendor,
for the purposes of displaying rates comparable to LIBOR).

 

“Securities Intermediary” has the meaning specified in Section 8.2.

 

“Series Supplement” means the Series 2008-1 Supplement, dated the date hereof,
to the Pooling and Servicing Agreement.

 

“Series 2008-1 Termination Date” has the meaning specified in the
Series Supplement.

 

“Servicer” has the meaning specified in the Pooling and Servicing Agreement.

 

“Servicer Default” has the meaning specified in the Pooling and Servicing
Agreement.

 

“Special Payment Date” has the meaning specified in the Series Supplement.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services and its successors
and assigns.

 

“Target” has the meaning specified in the Series Supplement.

 

“Tax Opinion” means, with respect to any action taken or proposed to be taken,
an Opinion of Counsel to the effect that, for Federal income tax purposes,
(i) such action will not adversely affect the tax characterization as debt of
the Notes to the extent characterized as debt at the time of their issuance,
(ii) following such action neither the Master Trust nor the Issuer will be
treated as an association (or publicly traded partnership) taxable as a
corporation and (iii) such action will not cause or constitute an event in which
gain or loss would be recognized by any Noteholder.

 

“Transfer” means, in respect of any Note, the sale, participation, transfer,
assignment, exchange or other pledge or conveyance of such Note in whole or in
part.

 

“Transfer Agent” means Wells Fargo, in its capacity as the transfer agent
pursuant to subsection 2.3(a).

 


 

“Transfer Date” has the meaning specified in the Pooling and Servicing
Agreement.

 

“Transferor” has the meaning specified in the Pooling and Servicing Agreement.

 

“TRC” means Target Receivables Corporation, a Minnesota corporation.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
May 19, 2008, between the Depositor and the Owner Trustee, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

SECTION 1.2         Incorporation by Reference of Trust Indenture Act . 
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.  The following
TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes.

 

“indenture security holder” means a Noteholder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Indenture Trustee.

 

“obligor” on the indenture securities means the Issuer and any other obligor on
the indenture securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meaning assigned to them by such definitions.

 

SECTION 1.3         Usage of Terms.  With respect to all terms in this
Indenture, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Indenture; references to
Persons include their permitted successors and assigns; and the term “including”
means “including without limitation.”  The words “hereof,” “herein,”
“hereunder,” and words of similar import when used in this Indenture shall refer
to this Indenture as a whole and not to any particular provision of this
Indenture.  The words “due date” as used herein with respect to interest on and
principal of the Notes refer to each Note Principal Due Date, and do not include
any Distribution Date following

 


 

the Revolving Period unless that date is a Note Principal Due Date.  All
references herein to Articles, Sections, subsections and Exhibits are references
to Articles, Sections, subsections and Exhibits contained in or attached to this
Indenture unless otherwise specified, and each such Exhibit is part of the terms
of this Indenture.

 

SECTION 1.4         Calculations of Interest.  All calculations of interest made
hereunder with respect to the Notes shall be made on the basis of a 360-day year
based upon the actual number of days elapsed.

 

ARTICLE II

 

THE NOTES

 

SECTION 2.1         Form.  The Notes will be issued in certificated form.  The
Notes, together with the Indenture Trustee’s or Authenticating Agent’s
certificate of authentication, shall be in substantially the form set forth in
Exhibit A, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may, consistently herewith, be determined to be
appropriate by the officers executing such Notes, as evidenced by their
execution of the Notes.  Any portion of the text of a Note may be set forth on
the reverse thereof, with an appropriate reference thereto on the face of such
Note. Each Note shall be dated the date of its authentication.  The Notes shall
be issuable as registered notes in minimum denominations of $100,000 and in
integral multiples thereof (except, if applicable, for one note representing a
residual portion of the Notes which may be issued in a denomination other than
an integral multiple of $100,000).

 

A Note bearing the manual or facsimile signature of individuals who were at any
time Authorized Officers of the Issuer shall bind the Issuer, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the date of authentication and delivery of such Notes or did not hold such
offices at such date.  No Note shall be entitled to any benefit under this
Indenture or be valid or obligatory for any purpose, unless there appears on
such Note, a certificate of authentication substantially in the form provided
for herein executed by the Indenture Trustee or an Authenticating Agent by the
manual or facsimile signature of one of its authorized signatories, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.  The terms
of the Notes set forth in Exhibit A are part of the terms of this Indenture.

 

The Notes shall be word processed, printed, lithographed or engraved or produced
by any combination of these methods (with or without steel engraved borders),
all as determined by the officers executing such Notes, as evidenced by their
execution of such Notes.

 

SECTION 2.2         Execution, Authentication and Delivery.

 

(a)     The Notes shall be executed on behalf of the Issuer by any of its
Authorized Officers.  The signature of any such Authorized Officer on the Notes
may be manual or facsimile.

 


 

The Indenture Trustee shall, upon written order of the Depositor, authenticate
and deliver Notes for original issue in an aggregate principal amount of
$3,825,000,000.  The aggregate principal amount of Notes outstanding at any time
may not exceed $4,200,000,000, except as provided in Section 2.4.

 

(b)        Upon the order of the Depositor, the Indenture Trustee shall
authenticate and deliver additional Notes (“Additional Notes”) in connection
with an increase in the outstanding principal amount of the Collateral
Certificate on any date (each, an “Additional Issuance Date”) pursuant to
Section 4.8 of the Series Supplement and the purchase of Additional Notes
pursuant to the terms of the Note Purchase Agreement.  The aggregate principal
amount of Additional Notes to be issued on any Additional Issuance Date may not
exceed the aggregate principal amount of the corresponding increase in the
outstanding principal amount of the Collateral Certificate. Upon issuance, the
Additional Notes will be identical in all respects (except that the principal
amount of such Additional Notes may be different) to the Notes currently
outstanding and the Additional Notes will be equally and ratably entitled to the
benefits of this Indenture.  From and after each Additional Issuance Date, all
applicable calculations and allocations required pursuant to this Indenture
shall take into account the Additional Notes issued on such date.

 

The issuance of Additional Notes may be effected only upon satisfaction of the
following conditions:

 

(i)    at least three Business Days prior to the issuance thereof, the Depositor
shall have provided written notice of the proposed issuance of Additional Notes
to the Indenture Trustee, the Servicer and the Note Purchaser specifying the
date and terms of the additional issuance;

 

(ii)   the conditions precedent for increasing the principal amount of the
Collateral Certificate pursuant to Section 4.8 of the Series Supplement shall
have been satisfied and the principal amount of the Collateral Certificate shall
have been increased by an amount equal to the aggregate principal amount of the
Additional Notes proposed to be issued; and

 

(iii)  (x)  if after giving effect to the purchase of Additional Notes on the
Additional Issuance Date, the Note Principal Balance does not exceed the Note
Initial Principal Balance, the Depositor shall have delivered to the Indenture
Trustee an Officer’s Certificate to the effect that the Depositor reasonably
believes that no Event of Default shall have occurred, or been deemed to have
occurred, and be continuing as of the Additional Issuance Date and the issuance
of Additional Notes shall not result in the occurrence (or deemed occurrence) of
an Event of Default; and (y) if after giving effect to the purchase of
Additional Notes on the Additional Issuance Date, the Note Principal Balance
shall exceed the Note Initial Principal Balance, the Depositor shall have
delivered to the Indenture Trustee an Officer’s Certificate to the effect that
the Depositor reasonably believes that (I) the issuance of the Additional Notes
will not have a material adverse effect on the Outstanding Notes and (II) no
Event of Default shall have occurred, or been deemed to have occurred, and be
continuing as of the Additional Issuance Date and the issuance of Additional
Notes shall not result in the occurrence (or deemed

 


 

occurrence) of an Event of Default; provided, however, that, for the purposes of
making this determination, a dilution of voting rights will not constitute a
material adverse effect on the Outstanding Notes.

 

SECTION 2.3         Registration of Transfer and Exchange.

 

(a)     The Issuer shall cause to be kept a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Note
Registrar shall provide for the registration of the Notes and the registration
of transfers of the Notes.  The Indenture Trustee shall initially be “Note
Registrar” for the purpose of registering Notes and transfers of Notes as herein
provided.  In the event that, subsequent to the date of issuance of the Notes,
the Indenture Trustee notifies the Issuer that it is unable to act as Note
Registrar, the Issuer shall appoint another bank or trust company, having an
office or agency located in the City of New York or the City of Minneapolis and
which agrees to act in accordance with the provisions of this Indenture
applicable to it, to act, as successor Note Registrar under this Indenture.

 

If a Person other than the Indenture Trustee is appointed by the Issuer as the
Note Registrar, the Issuer will give the Indenture Trustee prompt written notice
of the appointment of such Note Registrar and of the location, and any change in
the location, of the Note Register, and the Indenture Trustee shall have the
right to inspect the Note Register at all reasonable times and to obtain copies
thereof, and the Indenture Trustee shall have the right to conclusively rely
upon a certificate executed on behalf of the Note Registrar by an Executive
Officer thereof as to the names and addresses of the Noteholders and the
principal amounts and number of the Notes.

 

An institution succeeding to the corporate agency business of the Note Registrar
shall continue to be the Note Registrar without the execution or filing of any
paper or any further act on the part of the Indenture Trustee or such Note
Registrar.

 

The Note Registrar shall maintain in the City of Minneapolis an office or
offices or agency or agencies where Notes may be surrendered for registration of
transfer or exchange.  The Note Registrar initially designates its corporate
trust office located at Sixth and Marquette, MAC N9311-161 Minneapolis,
Minnesota 55479, Attention: Corporate Trust Administration as its office for
such purposes.  The Note Registrar shall give prompt written notice to the
Indenture Trustee, the Depositor, the Administrator and the Noteholders (other
than the Depositor) of any change in the location of such office or agency.

 

Upon surrender for registration of transfer of any Note at the office or agency
of the Issuer to be maintained as provided in Section 3.2, if the requirements
of Section 8-401(a) of the relevant UCC are met, the Issuer shall execute, the
Indenture Trustee shall upon receipt of a written order from the Issuer
authenticate and (if the Note Registrar is different from the Indenture Trustee,
then the Note Registrar shall) deliver to the Noteholder, in the name of the
designated transferee or transferees, one or more new Notes, in any authorized
denominations and a like aggregate principal amount.

 

At the option of the Noteholders, Notes may be exchanged for other Notes in any
authorized denominations, of the same class and a like aggregate principal
amount, upon


 

surrender of the Notes to be exchanged at such office or agency.  Whenever any
Notes are so surrendered for exchange, if the requirements of
Section 8-401(a) of the relevant UCC are met, the Issuer shall execute and the
Indenture Trustee shall authenticate and (if the Note Registrar is different
from the Indenture Trustee, then the Note Registrar shall) deliver to the
Noteholder, the Notes which the Noteholder making the exchange is entitled to
receive.

 

All Notes issued upon any registration of transfer or exchange of the Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be (i) duly endorsed by, or be accompanied by a written instrument of
Transfer in form satisfactory to the Indenture Trustee duly executed by, the
Noteholder or such Noteholder’s attorney duly authorized in writing, with such
signature guaranteed by a commercial bank or trust company located, or having a
correspondent located, in the City of New York, the City of Minneapolis or the
city in which the Corporate Trust Office is located, or by a member firm of a
national securities exchange, and (ii) accompanied by such other documents as
the Indenture Trustee may require.  Each Note surrendered for registration of
transfer or exchange shall be cancelled by the Note Registrar and disposed of by
the Indenture Trustee or Note Registrar in accordance with its customary
practice.  The Note Registrar shall notify promptly the Transfer Agent of any
Transfer of the Notes pursuant to this Section 2.3.

 

No service charge shall be made to a Noteholder for any registration of transfer
or exchange of the Notes, but the Issuer may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Notes, other than exchanges of
Notes pursuant to Section 9.5 not involving any Transfer.

 

The preceding provisions of this Section notwithstanding, the Issuer shall not
be required to make, and the Note Registrar need not register, Transfers of the
Notes selected for redemption or of any Note for a period of 15 days preceding
the due date for any payment in full with respect to such Note.

 

The Issuer hereby appoints the Indenture Trustee as the Transfer Agent and the
Indenture Trustee accepts such appointment.

 

(b)     The Notes may be Transferred, unless such Transfer would violate any of
the restrictions set forth in this subsection 2.3(b).  No Transfer may be made
unless such Transfer is made (x) either (i) pursuant to an effective
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state securities or “Blue Sky” laws or (ii) in a transaction
exempt from the registration requirements of the Securities Act and applicable
state securities or “Blue Sky” laws and (y) to (1) a person who the transferor
reasonably believes is a Qualified Institutional Buyer (a “QIB”) within the
meaning thereof in Rule 144A under the Securities Act that is aware that the
resale or other transfer is being made in reliance on Rule 144A or (2) a person
who is an accredited investor as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act.  The Notes may not be Transferred to (a) an
“employee benefit plan” (as defined in Section 3(3) of ERISA), including
governmental plans and church plans, (b) any

 


 

“plan” (as defined in Section 4975(e)(1) of the Code) including individual
retirement accounts and Keogh plans, or (c) any other entity whose underlying
assets include “plan assets” (within the meaning of Department of Labor
Regulation Section 2510.3-101, 29 C.F.R. § 2510.3-101 or otherwise under ERISA)
by reason of a plan’s investment in the entity, including, without limitation,
an insurance company general account.

 

Each potential transferee shall be required to represent that it is not a retail
competitor of Target. Prior to any Transfer, the Noteholder must obtain the
prior written consent of the Transferor (which consent shall not be unreasonably
withheld, it being understood that it would be reasonable for the Transferor to
withhold consent if a proposed Transfer would cause the Issuer or the Master
Trust to be treated as an association (or publicly traded partnership) taxable
as a corporation), except that such consent shall not be required if the
Transfer is to JPMorgan Chase & Co. or a wholly-owned subsidiary of JPMorgan
Chase & Co.  Each Transfer shall be subject to the prior delivery to the
Indenture Trustee of (1) an Opinion of Counsel to the effect that, for U.S.
federal income tax purposes, (i) such action will not adversely affect the tax
characterization as debt of the Notes or the Investor Certificates of any
outstanding Series or Class that were characterized as debt at the time of their
issuance and (ii) following such action neither the Owner Trust nor the Master
Trust will be treated as an association (or publicly traded partnership) taxable
as a corporation and (2) a transferee representation letter substantially in the
form of Exhibit B hereto.

 

Without limiting the generality of the foregoing, the parties hereto acknowledge
and agree that no pledge of the Notes to a Federal Reserve Bank shall require
either the consent of the Transferor or the delivery of an Opinion of Counsel. 
The Notes shall bear legends to the effect set forth in Exhibit A.

 

None of the Transferor, the Transfer Agent and Note Registrar, the Owner Trustee
or the Indenture Trustee is obligated to register the Note under the Securities
Act or any other securities or “Blue Sky” law or to take any other action not
otherwise required under this Indenture, the Series Supplement or the Pooling
and Servicing Agreement to permit the transfer of the Note without registration
or as described above.

 

SECTION 2.4         Mutilated, Destroyed, Lost or Stolen Notes.  If (i) any
mutilated Note is surrendered to the Note Registrar, or the Note Registrar
receives evidence to its satisfaction of the destruction, loss or theft of any
Note, and (ii) there is delivered to the Note Registrar and the Indenture
Trustee such security or indemnity as may be required by them to hold the
Issuer, the Note Registrar and the Indenture Trustee harmless, then, in the
absence of notice to the Issuer, the Note Registrar or the Indenture Trustee
that such Note has been acquired by a bona fide purchaser, and provided that the
requirements of Section 8-405 of the relevant UCC are met, the Issuer shall
execute and the Indenture Trustee or an Authenticating Agent shall authenticate
and (if the Note Registrar is different from the Indenture Trustee, the Note
Registrar shall) deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note of like tenor and
denomination; provided that if any such destroyed, lost or stolen Note, but not
a mutilated Note, shall have become or within seven days shall be due and
payable, or shall have been called for redemption, instead of issuing a
replacement Note, the Issuer may pay such destroyed, lost or stolen Note when so
due or payable or upon the Redemption Date without surrender thereof.

 


 

Upon the issuance of any replacement Note under this Section, the Issuer may
require the payment by the related Noteholder of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other reasonable expenses (including the fees and expenses of the Indenture
Trustee, its agents and counsel) connected therewith.

 

Every replacement Note issued pursuant to this Section 2.4 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.

 

SECTION 2.5         Persons Deemed Owner.  Prior to due presentment for
registration of Transfer of any Note, the Issuer, the Indenture Trustee, the
Note Registrar and any agent of the Issuer, the Indenture Trustee or the Note
Registrar may treat the Person in whose name such Note is registered (as of the
day of determination) as the owner of such Note for the purpose of receiving
payments of principal of and interest, if any, on such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and neither the
Issuer, the Indenture Trustee or the Note Registrar nor any agent of the Issuer,
the Indenture Trustee or the Note Registrar shall be bound by notice to the
contrary.

 

SECTION 2.6         Payment of Principal and Interest.  (a)  On each
Distribution Date, the Paying Agent, acting in accordance with written
instructions from the Administrator, shall deposit, or shall direct the Master
Trust Trustee to deposit, in the Note Distribution Account the Available Amount
for such Distribution Date and the Paying Agent shall make the following
distributions to the extent of the Available Amount for such Distribution Date,
in the following order of priority:

 

(i)    to the Noteholders in respect of interest, the Note Interest Requirement
for such Distribution Date;

 

(ii)   to the Noteholders in respect of principal, the Noteholders’ Principal
Distributable Amount for such Distribution Date; and

 

(iii)  to the Certificateholder, on behalf of the Issuer, the remaining
Available Amount for such Distribution Date, if any;

 

provided, however, that the aggregate amounts payable under clause (i) on any
Distribution Date shall not exceed the aggregate amounts distributable to the
Collateral Certificateholder pursuant to subsection 5.1(a) of the
Series Supplement in respect of interest for such Distribution Date; and,
provided, further, that (A) so long as the Indenture Trustee and the Master
Trust Trustee are the same Person, the distributions described above may be made
directly by the Master Trust Trustee in lieu of being deposited into the Note
Distribution Account and, if so made, such distributions shall be

 


 

deemed to be made by the Paying Agent from the Note Distribution Account and
(B) amounts distributed directly to the Depositor, as Certificateholder,
pursuant to subsection 5.1(e) of the Series Supplement shall be deemed to have
been deposited by the Master Trust Trustee into the Note Distribution Account
and distributed by the Paying Agent to the Depositor in its respective
capacities as provided above.

 

(b)     All principal and interest in respect of the Notes shall be due and
payable to the extent not previously paid on the Legal Maturity Date.

 

(c)     Any installment of principal or interest, if any, payable on any Note
which is punctually paid or duly provided for by the Issuer on the applicable
Distribution Date shall be paid to the Person in whose name such Note (or one or
more Predecessor Notes) is registered on the preceding Record Date, by check
mailed first-class, postage prepaid or by wire transfer in immediately available
funds to the account designated by such nominee, except for the final
installment of principal payable with respect to such Note and except for the
Redemption Price for any Note called for redemption pursuant to Section 10.1,
which shall be payable as provided in subsection 2.6(d) below.  The funds
represented by any such checks returned undelivered shall be held in accordance
with Section 3.3.

 

(d)     All principal and interest payments on the Notes shall be made pro rata
to the Noteholders entitled thereto.  The Paying Agent shall notify the Person
in whose name a Note is registered at the close of business on the Record Date
immediately preceding the Distribution Date on which the Issuer expects that the
final installment of principal of and interest on such Note will be paid.  Such
notice shall be mailed as provided in Section 10.2 not later than three Business
Days after such Record Date if the Notes are outstanding and shall specify that
such final installment will be payable only upon presentation and surrender of
such Note and shall specify the place where such Note may be presented and
surrendered for payment of such installment.

 

SECTION 2.7         Cancellation.  All Notes surrendered for payment,
registration of transfer, exchange or redemption shall, if surrendered to any
Person other than the Note Registrar, be delivered to the Note Registrar and
shall be promptly cancelled by the Note Registrar.  The Issuer or the Depositor
may at any time deliver to the Note Registrar for cancellation any Notes
previously authenticated and delivered hereunder which the Issuer or the
Depositor may have acquired in any manner whatsoever, including pursuant to
subsection 17(a) of the Note Purchase Agreement, and all Notes so delivered
shall be promptly cancelled by the Note Registrar.  No Notes shall be
authenticated in lieu of or in exchange for any Notes cancelled as provided in
this Section, except as expressly permitted by this Indenture. All cancelled
Notes may be held or disposed of by the Note Registrar in accordance with its
standard retention or disposal policy as in effect at the time unless the Issuer
shall direct that they be destroyed or returned to it; provided that such
direction is timely and the Notes have not been previously disposed of by the
Note Registrar.

 

SECTION 2.8         Authenticating Agent.  (a)  The Indenture Trustee may
appoint one or more authenticating agents (each, an “Authenticating Agent”) with
respect to the Notes which shall be authorized to act on behalf of the Indenture
Trustee in authenticating the Notes in connection with the issuance, delivery,
registration of transfer, exchange or repayment of the

 


 

Notes.  The Indenture Trustee is hereby appointed as initial Authenticating
Agent for the authentication of the Notes upon any registration of transfer or
exchange of such Notes.  Whenever reference is made in this Indenture to the
authentication of the Notes by the Indenture Trustee or the Indenture Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Indenture Trustee by an Authenticating Agent and
a certificate of authentication executed on behalf of the Indenture Trustee by
an Authenticating Agent.

 

(b)     Any institution succeeding to the corporate agency business of an
Authenticating Agent shall continue to be an Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or such Authenticating Agent.

 

(c)     An Authenticating Agent may at any time resign by giving written notice
of resignation to the Indenture Trustee and the Issuer.  The Indenture Trustee
may at any time terminate the agency of an Authenticating Agent by giving notice
of termination to such Authenticating Agent and to the Issuer.  Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
an Authenticating Agent shall cease to be acceptable to the Indenture Trustee or
the Issuer, the Indenture Trustee promptly may appoint a successor
Authenticating Agent with the consent of the Issuer.  Any successor
Authenticating Agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers and duties of its predecessor hereunder, with
like effect as if originally named as an Authenticating Agent.  No successor
Authenticating Agent shall be appointed unless acceptable to the Issuer.

 

(d)     The Administrator shall pay the Authenticating Agent from time to time
reasonable compensation for its services under this Section 2.8.

 

(e)     The provisions of Sections 6.1, 6.2, 6.3, 6.4, 6.7 and 6.9 shall be
applicable, mutatis mutandis, to any Authenticating Agent.

 

(f)      Pursuant to an appointment made under this Section 2.8, the Notes may
have endorsed thereon, in lieu of the Indenture Trustee’s certificate of
authentication, an alternate certificate of authentication in substantially the
following form:

 

This is one of the Notes referred to in the within mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Indenture Trustee

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

 

 

 

 

as Authenticating Agent

 

 

 

for the Indenture Trustee,

 

 

 


 

 

 

 

 

 

Authorized Officer

 

 

 

 

SECTION 2.9         Defeasance.  On any date on which the following conditions
have been satisfied, the Notes will no longer be entitled to the security
interest of the Indenture Trustee in the Issuer’s right, title and interest in
and to the Collateral Certificate (including amounts distributable by the Master
Trust Trustee in respect thereof) and the Collateral Certificate shall be
released from the Lien of this Indenture: (i) the Issuer has deposited (x) into
the Note Principal Funding Account an amount equal to the Note Principal
Balance, (y) into the Noteholder Reserve Account an amount equal to the Note
Interest Requirement for the first Distribution Date in the Defeasance Period
and (z) if such deposit occurs prior to an Early Amortization Commencement Date,
into the Noteholder Reserve Account an amount equal to the Defeasance Covered
Amount, as estimated by the Administrator, for each Interest Accrual Period in
the Defeasance Period (other than the Interest Accrual Period related to the
first Distribution Date therein); (ii) the Issuer has delivered to the Indenture
Trustee an opinion of counsel to the effect that such deposit and termination of
obligations as described above will not result in the Issuer being required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, and an opinion of counsel to the effect that following
such deposit none of the Issuer, the Noteholder Reserve Account or the Note
Principal Funding Account will be deemed to be an association (or a publicly
traded partnership) taxable as a corporation; (iii) the Issuer has delivered to
the Indenture Trustee a certificate (which may be a certificate from an officer
of the Depositor) stating that the Issuer (or the Depositor) reasonably believes
that such deposit and the release of the lien of the Indenture Trustee on the
Collateral Certificate will not cause an Event of Default or a Default to occur
and (iv) the Note Purchaser has consented to such defeasance pursuant to
subsection 8(e) of the Note Purchase Agreement; provided, that in any case, the
Noteholders shall not retain any rights under either of the Pooling and
Servicing Agreement or the Series Supplement if the Notes are defeased pursuant
to this Section 2.9, subject to Section 12.4 of the Pooling and Servicing
Agreement; provided, further, that in any case, the Noteholders shall not retain
any rights under the Note Purchase Agreement if the Notes are defeased pursuant
to this Section 2.9, except as set forth in subsection 8(e) of the Note Purchase
Agreement.

 

SECTION 2.10       Appointment of Paying Agent.  (a)  The Indenture Trustee may
appoint a Paying Agent with respect to the Notes.  The Indenture Trustee is
hereby appointed as the initial Paying Agent.  The Paying Agent shall have the
revocable power to withdraw funds from the Note Distribution Account and make
distributions to the Noteholders and the Certificateholders, pursuant to
Section 2.6.  The Indenture Trustee may revoke such power and remove the Paying
Agent if the Indenture Trustee determines in its sole discretion that the Paying
Agent shall have failed to perform its obligations under this Indenture in any
material respect or for other good cause.  The Indenture Trustee may resign as
Paying Agent upon 30 days’ prior written notice to the Depositor.  In the event
that the Indenture Trustee shall no longer be the Paying Agent, the Indenture
Trustee shall appoint a successor to act as Paying Agent (which shall be a bank
or trust company and may be a successor Indenture Trustee) with the consent of
the Depositor, which consent shall not be unreasonably withheld.  If at any time

 


 

the Indenture Trustee shall be acting as the Paying Agent, the provisions of
Sections 6.1, 6.3 and 6.4 shall apply, mutatis mutandis, to the Indenture
Trustee in its role as Paying Agent.

 

The Indenture Trustee will cause each Paying Agent, other than itself,  to
execute and deliver to the Indenture Trustee an instrument in which such Paying
Agent shall agree with the Indenture Trustee (and if the Indenture Trustee acts
as Paying Agent, it hereby so agrees), subject to the provisions of this
Section, that such Paying Agent will:

 

(i)    hold all sums held by it for the payment of amounts due with respect to
the Notes in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;

 

(ii)   give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) of which it has actual knowledge in the making of
any payment required to be made with respect to the Notes;

 

(iii)  at any time during the continuance of any such default, upon the written
request of the Indenture Trustee, forthwith pay to the Indenture Trustee all
sums so held in trust by such Paying Agent;

 

(iv)  immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of the Notes if at any time
it ceases to meet the standards required to be met by the Paying Agent at the
time of its appointment; and

 

(v)   comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

 

(b)     An institution succeeding to the corporate agency business of the Paying
Agent shall continue to be the Paying Agent without the execution or filing of
any paper or any further act on the part of the Indenture Trustee or such Paying
Agent.

 

SECTION 2.11       CUSIP Numbers.  The Issuer in issuing the Notes may use
“CUSIP” numbers (if then generally in use), and, if so, the Indenture Trustee
shall use “CUSIP” numbers in notices of redemption as a convenience to
Noteholders; provided that any such notice may state that no representation is
made as to the correctness of such numbers either as printed on the Notes or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Notes, and any such redemption
shall not be affected by any defect in or omission of such numbers.  The Issuer
will promptly notify the Indenture Trustee of any change in the “CUSIP” numbers.

 

SECTION 2.12       Determination of LIBOR.

 

(a)     On each LIBOR Determination Date, the Indenture Trustee shall determine
LIBOR on the basis of the rate for deposits in United States dollars for a
one-month

 


 

period which appears on Reuters Screen LIBOR01 Page or on such comparable system
as is customarily used to quote LIBOR as of 11:00 a.m., London time, on such
date.  If such rate does not appear on Reuters Screen LIBOR01 Page or on such
comparable system as is customarily used to quote LIBOR, the rate for that LIBOR
Determination Date shall be determined on the basis of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on that day to prime banks in the London
interbank market for a one-month period.  The Indenture Trustee shall request
the principal London office of each of the Reference Banks to provide a
quotation of its rate.  If at least two such quotations are provided, the rate
for that LIBOR Determination Date will be the arithmetic mean of the
quotations.  If fewer than two quotations are provided as requested, the rate
for that LIBOR Determination Date will be the arithmetic mean of the rates
quoted by major banks in New York City, selected by the Servicer, at
approximately 11:00 a.m., New York City time, on that day for loans in United
States dollars to leading European banks for a one-month period.

 

Notwithstanding the foregoing, LIBOR for the initial Interest Accrual Period
will be 2.49750%.

 

(b)     The Indenture Trustee shall provide the Interest Rate applicable to the
then current and immediately preceding Interest Accrual Periods to any
Noteholder requesting such information by telephoning the Indenture Trustee at
its telephone number which is currently (612) 667-8058.

 

(c)     On each LIBOR Determination Date prior to 12:00 noon New York City time,
the Indenture Trustee shall send to the Issuer, the Servicer and the Master
Trust Trustee by electronic mail or facsimile notification of LIBOR for the
following Interest Accrual Period.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.1         Payment of Principal and Interest.  The Issuer will duly and
punctually pay the principal of and interest on the Notes in accordance with the
respective terms of the Notes and this Indenture.  Without limiting the
foregoing, the Issuer will cause to be distributed all amounts on deposit in the
Note Distribution Account on a Distribution Date deposited therein pursuant to
Section 2.6 and the Series Supplement (i) for the benefit of the Notes, to the
Noteholders and (ii) to the extent so specified, to the Certificateholder. 
Amounts properly withheld under the Code by any Person from a payment to any
Noteholder of principal and/or interest shall be considered as having been paid
by the Issuer to such Noteholder for all purposes of this Indenture.

 

SECTION 3.2         Maintenance of Office or Agency.  The Issuer will maintain
in the City of Minneapolis an office or agency where Notes may be surrendered
for registration of transfer or exchange.  The Issuer hereby initially appoints
the Note Registrar to serve as its agent for the foregoing purposes.   The
Issuer will give prompt written notice to the Indenture Trustee of the location,
and of any change in the location, of any such office or agency.  If at any time
the

 


 

Issuer shall fail to maintain any such office or agency or shall fail to furnish
the Indenture Trustee with the address thereof, such surrenders, notices and
demands may be made or served at the Corporate Trust Office, and the Issuer
hereby appoints the Indenture Trustee as its agent to receive all such
surrenders, notices and demands.

 

SECTION 3.3         Money for Payments To Be Held in Trust.  As provided in
Section 8.2, all payments of amounts due and payable with respect to any Notes
that are to be made from amounts withdrawn from the Note Distribution Account
shall be made on behalf of the Issuer by the Indenture Trustee or by a Paying
Agent, and no amounts so withdrawn from the Note Distribution Account or
payments on the Notes shall be paid over to the Issuer except as provided in
this Section 3.3.

 

On or before each Distribution Date and Redemption Date, subject to the proviso
to subsection 2.6(a), the Master Trust Trustee or the Paying Agent shall deposit
or cause to be deposited in the Note Distribution Account the Available Amount,
such sum to be held in trust for the benefit of the Persons entitled thereto and
(unless the Paying Agent is the Indenture Trustee) shall promptly notify the
Indenture Trustee of its action or failure so to act.

 

The Issuer may, at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, direct any Paying Agent to
pay to the Indenture Trustee all sums held in trust by such Paying Agent, such
sums to be held by the Indenture Trustee upon the same trusts as those upon
which the sums were held by such Paying Agent; and upon such a payment by any
Paying Agent to the Indenture Trustee, such Paying Agent shall be released from
all further liability with respect to such money.

 

Subject to applicable laws with respect to the escheat of funds, any money held
by the Indenture Trustee or any Paying Agent in trust for the payment of any
amount due with respect to any Note and remaining unclaimed for two years after
such amount has become due and payable shall be discharged from such trust and
be paid to the Issuer on its request; and the related Noteholder shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment thereof (but only to the extent of the amounts so paid to the Issuer),
and all liability of the Indenture Trustee or such Paying Agent with respect to
such trust money shall thereupon cease; provided that the Indenture Trustee or
such Paying Agent, before being required to make any such repayment, shall at
the expense of the Issuer cause to be published once, in a newspaper published
in the English language, customarily published on each Business Day and of
general circulation in the City of New York, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Issuer.  The Indenture Trustee shall also
adopt and employ, at the expense of the Issuer, any other reasonable means of
notification of such repayment (including, but not limited to, mailing notice of
such repayment to the Noteholders whose Notes have been called but have not been
surrendered for redemption or whose right to or interest in moneys due and
payable but not claimed is determinable from the records of the Indenture
Trustee or of any Paying Agent, at the last address of record for each such
Noteholder).

 

SECTION 3.4         Existence.  Except as otherwise permitted by the provisions
of Section 3.10, the Issuer will keep in full effect its existence, rights and
franchises as a statutory

 


 

trust under the laws of the State of Delaware (unless it becomes, or any
successor to the Issuer hereunder is or becomes, organized under the laws of any
other state or of the United States of America, in which case the Issuer will
keep in full effect its existence, rights and franchises under the laws of such
other jurisdiction) and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes, the Collateral and each other instrument and agreement included in the
Owner Trust Estate.

 

SECTION 3.5         Protection of Owner Trust Estate.  The Issuer will from time
to time prepare (or shall cause to be prepared), execute and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
and will take such other action necessary or advisable to:

 

(a)     maintain or preserve the lien and security interest (and the priority
thereof) of this Indenture or carry out more effectively the purposes hereof;

 

(b)     perfect, publish notice of or protect the validity of any Grant made or
to be made by this Indenture;

 

(c)     enforce the rights of the Indenture Trustee and the Noteholders in any
of the Collateral; or

 

(d)     preserve and defend title to the Owner Trust Estate and the rights of
the Indenture Trustee and the Noteholders in such Owner Trust Estate against the
claims of all persons and parties.

 

The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute any financing statement, continuation statement or
other instrument required to be filed by the Indenture Trustee pursuant to this
Section.

 

SECTION 3.6         Opinions as to Owner Trust Estate.  (a)  On the Closing
Date, the Issuer shall furnish to the Indenture Trustee an Opinion of Counsel
either stating that, in the opinion of such counsel, such action has been taken
with respect to the recording and filing of this Indenture, any indentures
supplemental hereto, and any other requisite documents, and with respect to the
execution and filing of any financing statements and continuation statements, as
are necessary to perfect and make effective the lien and security interest of
this Indenture and reciting the details of such action, or stating that, in the
opinion of such counsel, no such action is necessary to make such lien and
security interest effective.

 

(b)     On or before March 31 of each calendar year, commencing with March 31,
2009, the Issuer shall furnish to the Indenture Trustee an Opinion of Counsel
either stating that, in the opinion of such counsel, such action has been taken
with respect to the recording, filing, re-recording and refiling of this
Indenture, any indentures supplemental hereto and any other requisite documents
and with respect to the execution and filing of any financing statements and
continuation statements as are necessary to maintain the perfection of the lien
and security interest created by this Indenture and reciting the details of such
action or stating that in the opinion of such counsel no such action is
necessary to maintain the perfection of such lien

 


 

and security interest.  Such Opinion of Counsel shall also describe the
recording, filing, re-recording and refiling of this Indenture, any indentures
supplemental hereto and any other requisite documents and the execution and
filing of any financing statements and continuation statements that will, in the
opinion of such counsel, be required to maintain the perfection of the lien and
security interest of this Indenture until March 31 in the following calendar
year.

 

SECTION 3.7         Performance of Obligations; Servicing of Collateral
Certificate.  (a)  The Issuer will not take any action and will use its best
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s material covenants or obligations under any
instrument or agreement included in the Owner Trust Estate or that would result
in the amendment, hypothecation, subordination, termination or discharge of, or
impair the validity or effectiveness of, any such instrument or agreement,
except as ordered by any bankruptcy or other court or as expressly provided in
this Indenture, any other Basic Documents or such other instrument or agreement.

 

(b)     The Issuer may contract with other Persons to assist it in performing
its duties under this Indenture, and any performance of such duties by a Person
identified to the Indenture Trustee in an Officer’s Certificate of the Issuer
shall be deemed to be action taken by the Issuer.  Initially, the Issuer has
contracted with the Administrator to assist the Issuer in performing its duties
under this Indenture.

 

(c)     The Issuer will punctually perform and observe all of its obligations
and agreements contained in this Indenture, in the other Basic Documents and in
the instruments and agreements included in the Owner Trust Estate, including but
not limited to preparing (or causing to be prepared) and filing (or causing to
be filed) all UCC financing statements and continuation statements required to
be filed by the terms of this Indenture and the Deposit and Administration
Agreement in accordance with and within the time periods provided for herein and
therein.

 

(d)     If the Issuer shall have knowledge of the occurrence of a Servicer
Default under the Pooling and Servicing Agreement, the Issuer shall promptly
notify the Indenture Trustee in accordance with Section 11.4, and shall specify
in such notice the action, if any, the Issuer is taking in respect of such
default.  If a Servicer Default shall arise from the failure of the Servicer to
perform any of its duties or obligations under the Pooling and Servicing
Agreement with respect to the Collateral Certificate, the Issuer shall take all
reasonable steps available to it to remedy such failure.

 

SECTION 3.8         Negative Covenants.  So long as any Notes are Outstanding,
the Issuer shall not:

 

(a)     except as expressly permitted by this Indenture or the other Basic
Documents, sell, transfer, exchange or otherwise dispose of any of the
properties or assets of the Issuer, including those included in the Owner Trust
Estate, unless directed to do so by the Indenture Trustee;

 

(b)     claim any credit on, or make any deduction from the principal or
interest payable in respect of, the Notes (other than amounts properly withheld
from such

 


 

payments under the Code) or assert any claim against any present or former
Noteholder by reason of the payment of the taxes levied or assessed upon any
part of the Owner Trust Estate; or

 

(c)     (i)  permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, (ii) permit any lien, charge,
excise, claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Owner Trust Estate or any part thereof or any interest therein or the
proceeds thereof (other than tax liens, mechanics’ liens and other liens that
arise by operation of law) or (iii) permit the lien of this Indenture not to
constitute a valid first priority (other than with respect to any such tax,
mechanics’ or other lien) security interest in the Owner Trust Estate.

 

SECTION 3.9         Annual Statement as to Compliance.  The Issuer will deliver
to the Indenture Trustee on or before March 31 of each year, commencing
March 31, 2009 and otherwise in compliance with the requirements of TIA
Section 314(a)(4), an Officer’s Certificate stating, as to the Authorized
Officer signing such Officer’s Certificate, that:

 

(a)     a review of the activities of the Issuer during such year and of
performance under this Indenture has been made under such Authorized Officer’s
supervision; and

 

(b)     to the best of such Authorized Officer’s knowledge, based on such
review, the Issuer has complied with all conditions and covenants in all
material respects under this Indenture throughout such year, or, if there has
been a default in the compliance of any such condition or covenant, specifying
each such default known to such Authorized Officer and the nature and status
thereof.

 

SECTION 3.10       The Issuer May Consolidate, Etc. Only on Certain Terms.

 

(a)     The Issuer shall not consolidate or merge with or into any other Person,
unless all the Noteholders have provided their prior written consent and:

 

(i)    the Person (if other than the Issuer) formed by or surviving such
consolidation or merger shall be a Person organized and existing under the laws
of the United States of America or any state thereof and shall expressly assume,
by an indenture supplemental hereto, executed and delivered to the Indenture
Trustee, in form satisfactory to the Indenture Trustee, the due and punctual
payment of the principal of and interest on all the Notes and the performance or
observance of every agreement and covenant of this Indenture on the part of the
Issuer to be performed or observed, all as provided herein;

 

(ii)   immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;

 

(iii)  the Issuer shall have received an Opinion of Counsel (and shall have
delivered copies thereof to the Indenture Trustee) to the effect that such

 


 

transaction will not have any material adverse tax consequence to the Issuer or
any Noteholder;

 

(iv)  such entity is not subject to regulation as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended;

 

(v)   any action as is necessary to maintain the lien and security interest
created by this Indenture shall have been taken; and

 

(vi)  the Issuer shall have delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation or
merger and such supplemental indenture comply with this subsection 3.10(a) and
that all conditions precedent herein provided for relating to such transaction
have been complied with (including any filing required by the Exchange Act).

 

(b)     Except as otherwise expressly permitted by this Indenture or the other
Basic Documents, the Issuer shall not convey or transfer all or substantially
all of its properties or assets, including those included in the Owner Trust
Estate, to any Person, unless all the Noteholders have provided their prior
written consent and:

 

(i)    the Person that acquires by conveyance or transfer the properties and
assets of the Issuer the conveyance or transfer of which is hereby restricted
shall (A) be a United States citizen or a Person organized and existing under
the laws of the United States of America or any state thereof, (B) expressly
assume, by an indenture supplemental hereto, executed and delivered to the
Indenture Trustee, in form satisfactory to the Indenture Trustee, the due and
punctual payment of the principal of and interest on all the Notes and the
performance or observance of every agreement and covenant of this Indenture on
the part of the Issuer to be performed or observed, all as provided herein,
(C) expressly agree by means of such supplemental indenture that all right,
title and interest so conveyed or transferred shall be subject and subordinate
to the rights of the Noteholders, and (D) unless otherwise provided in such
supplemental indenture, expressly agree to indemnify, defend and hold harmless
the Issuer against and from any loss, liability or expense arising under or
related to this Indenture and the Notes;

 

(ii)   immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;

 

(iii)  the Issuer shall have received an Opinion of Counsel (and shall have
delivered copies thereof to the Indenture Trustee) to the effect that such
transaction will not have any material adverse tax consequence to the Issuer,
any Noteholder;

 

(iv)  any action as is necessary to maintain the lien and security interest
created by this Indenture shall have been taken; and

 

(v)   the Issuer shall have delivered to the Indenture Trustee an Officers’
Certificate and an Opinion of Counsel each stating that such conveyance or
transfer and such supplemental indenture comply with this subsection 3.10(b) and
that all

 


 

conditions precedent herein provided for relating to such transaction have been
complied with (including any filing required by the Exchange Act).

 

SECTION 3.11       Successor or Transferee.

 

(a)     Upon any consolidation or merger of the Issuer in accordance with
subsection 3.10(a), the Person formed by or surviving such consolidation or
merger (if other than the Issuer) shall succeed to, and be substituted for, and
may exercise every right and power of, the Issuer under this Indenture with the
same effect as if such Person had been named as the Issuer herein.

 

(b)     Upon a conveyance or transfer of all the assets and properties of the
Issuer in accordance with subsection 3.10(b), Target Credit Card Owner Trust
2008-1 will be released from every covenant and agreement of this Indenture to
be observed or performed on the part of the Issuer with respect to the Notes
immediately upon the delivery of written notice to the Indenture Trustee from
the Person acquiring such assets and properties stating that Target Credit Card
Owner Trust 2008-1 is to be so released.

 

SECTION 3.12       No Other Business.  The Issuer shall not engage in any
business other than financing, purchasing, owning, selling and managing the
Collateral Certificate in the manner contemplated by this Indenture and the
other Basic Documents, issuing the Notes, making payments thereon, and such
other activities that are necessary, suitable or desirable to accomplish the
foregoing or are incidental to the purposes as set forth in Section 2.3 of the
Trust Agreement.

 

SECTION 3.13       No Borrowing.  The Issuer shall not issue, incur, assume,
guarantee or otherwise become liable, directly or indirectly, for any
indebtedness except for money borrowed in respect of the Notes or in accordance
with the Basic Documents.

 

SECTION 3.14       Administrator’s Obligations.  The Issuer shall use its best
efforts to cause the Administrator to comply with the Deposit and Administration
Agreement.

 

SECTION 3.15       Guarantees, Loans, Advances and Other Liabilities.  Except as
contemplated by the Deposit and Administration Agreement or this Indenture, the
Issuer shall not make any loan or advance or credit to, or guarantee (directly
or indirectly or by an instrument having the effect of assuming another’s
payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.

 

SECTION 3.16       Capital Expenditures.  The Issuer shall not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(either realty or personalty) other than the purchase of the Collateral
Certificate and related property pursuant to the Deposit and Administration
Agreement.

 

SECTION 3.17       Restricted Payments.  The Issuer shall not, directly or
indirectly, (a) pay any dividend or make any distribution (by reduction of
capital or otherwise),

 


 

whether in cash, property, securities or a combination thereof, to the Owner
Trustee or any owner of a beneficial interest in the Issuer or otherwise with
respect to any ownership or equity interest or security in or of the Issuer,
(b) redeem, purchase, retire, or otherwise acquire for value any such ownership
or equity interest or security or (c) set aside or otherwise segregate any
amounts for any such purpose; provided that the Issuer may make, or cause to be
made, distributions to the Depositor, the Owner Trustee, the Administrator, the
Indenture Trustee and the Noteholders as permitted by, and to the extent funds
are available for such purpose under, the Basic Documents.  The Issuer will not,
directly or indirectly, make payments to or distributions from the Note
Distribution Account except in accordance with this Indenture and the other
Basic Documents.

 

SECTION 3.18       Notice of Events of Default.  The Issuer agrees to give the
Indenture Trustee prompt (and in any event within five Business Days) written
notice of each Event of Default, Servicer Default and each default on the part
of the Depositor of its obligations under the Deposit and Administration
Agreement; provided, that for so long as there are outstanding securities issued
by the Trust or a related owner trust that are rated by a Rating Agency, notice
pursuant to this Section 3.18 shall also be provided to such Rating Agency.

 

SECTION 3.19       Further Instruments and Acts.  The Issuer will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.

 

SECTION 3.20       Removal of Administrator.  So long as any Notes are
Outstanding, the Issuer shall not remove the Administrator without cause.

 

SECTION 3.21       Representations and Warranties of the Issuer with Respect to
the Collateral Certificate.  The Issuer hereby represents and warrants to the
Indenture Trustee that as of the date hereof:

 

(a)     Valid Security Interest.  This Indenture creates a valid and continuing
security interest (as defined in the applicable UCC) in the Collateral
Certificate in favor of the Indenture Trustee which security interest is prior
to all other liens and is enforceable as such against the creditors of and
purchasers from the Issuer.

 

(b)     Certificated Security.  The Collateral Certificate constitutes a
“certificated security” within the meaning of the applicable UCC.

 

(c)     Good Title.  Prior to the pledge to the Indenture Trustee, the Issuer
owns and has good and marketable title to the Collateral Certificate free and
clear of any Lien, claim or encumbrance of any Person.

 

(d)     Delivery.  The sole original Collateral Certificate has been delivered
to the Indenture Trustee with an undated bond power covering the Collateral
Certificate, duly executed by the Issuer and endorsed in blank.

 

(e)     No Other Pledge.  Other than the security interested granted to the
Indenture Trustee pursuant to this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the
Collateral Certificate.  The Issuer has not

 


 

authorized the filing of and is not aware of any financing statements against
the Issuer that include a description of collateral covering the Collateral
Certificate other than any financing statement relating to the security interest
granted to the Indenture Trustee hereunder.  The Issuer is not aware of any
judgment or tax lien filings against the Issuer.  The Collateral Certificate has
no marks or notations indicating that it has been pledged, assigned or otherwise
conveyed by the Issuer to any Person other than the Indenture Trustee.

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

SECTION 4.1         Satisfaction and Discharge of Indenture.  This Indenture
shall cease to be of further effect with respect to the Notes except as to
(a) rights of registration of transfer or exchange, (b) substitution of
mutilated, destroyed, lost or stolen Notes, (c) rights of Noteholders to receive
payments of principal thereof and interest thereon, (d) Sections 3.2, 3.3, 3.4,
3.5, 3.8, 3.10, 3.12, 3.13, 3.15, 3.16, 3.17, 3.18 and 3.19, (e) the rights,
obligations and immunities of the Indenture Trustee hereunder (including the
rights of the Indenture Trustee under Section 6.7 and the obligations of the
Indenture Trustee under Section 4.2) and (f) the rights of Noteholders as
beneficiaries hereof with respect to the property so deposited with the
Indenture Trustee payable to all or any of them, and the Indenture Trustee, on
demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to the
Notes, when,

 

(i)            either:

 

(A)      all Notes theretofore authenticated and delivered (other than (1) the
Notes that have been destroyed, lost or stolen and that have been replaced or
paid as provided in Section 2.4 and (2) the Notes for which payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 3.3) have been delivered to the Indenture Trustee for
cancellation; or

 

(B)       all Notes not theretofore delivered to the Indenture Trustee for
cancellation (x) have become due and payable, (y) will become due and payable
within one year on the Legal Maturity Date, or (z) are to be called for
redemption pursuant to Article X and the Issuer has irrevocably deposited or
caused to be irrevocably deposited with the Indenture Trustee cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable); in trust for such
purpose, in an amount sufficient to pay and discharge the entire unpaid
principal and accrued interest on such Notes not theretofore delivered to the
Indenture Trustee for cancellation when due or on the Redemption Date (if the
Notes shall have been called for redemption pursuant to Section 10.1), as
applicable;

 

 


 

(ii)   the Issuer has paid or caused to be paid all other sums payable hereunder
by the Issuer; and

 

(iii)  the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate, an Opinion of Counsel and (if required by the TIA or the Indenture
Trustee) an Independent Certificate from a firm of certified public accountants,
each meeting the applicable requirements of Section 11.1 and each stating that
all conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 6.7 and, if
money shall have been deposited with the Indenture Trustee pursuant to subclause
(B) of clause (i) of this Section, the obligations of the Indenture Trustee
under Section 4.2 and the last paragraph of Section 3.3 shall survive such
satisfaction and discharge.

 

SECTION 4.2         Application of Trust Money.  All moneys deposited with the
Indenture Trustee pursuant to subsection 4.1(i)(B) shall be held in trust and
applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent, as the
Indenture Trustee may determine, to the Noteholders for the payment or
redemption of the Notes for which such moneys have been deposited with the
Indenture Trustee, of all sums due and to become due thereon for principal and
interest; but such moneys need not be segregated from other funds except to the
extent required herein or in the Deposit and Administration Agreement or
required by law.

 

SECTION 4.3         Repayment of Moneys Held by Paying Agent.  In connection
with the satisfaction and discharge of this Indenture with respect to the Notes,
all moneys then held by any Paying Agent other than the Indenture Trustee under
the provisions of this Indenture with respect to such Notes shall, upon demand
of the Issuer, be paid to the Indenture Trustee to be held and applied according
to Section 3.3 and thereupon such Paying Agent shall be released from all
further liability with respect to such moneys.

 

SECTION 4.4         No Revocation or Termination of Issuer Without Noteholder
Approval.  Notwithstanding anything herein to the contrary, in no event shall
the Indenture Trustee consent to the termination or revocation of the Issuer
pursuant to subsection 8.1(c) of the Trust Agreement without the consent of the
Holders of a majority of the Outstanding Amount of the Notes, by Act of such
Noteholders delivered to the Issuer and the Indenture Trustee.

 

ARTICLE V

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 5.1         Events of Default.  “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 


 

(a)     the failure by the Issuer to pay the Outstanding Note Principal Balance
in full on the Legal Maturity Date;

 

(b)     the failure by the Issuer to pay all interest due on the Notes in full
on the Legal Maturity Date;

 

(c)     an Insolvency Event occurs related to the Issuer or the Master Trust;

 

(d)     failure on the part of the Issuer duly to observe or perform in any
material respect any covenants or agreements of the Issuer set forth herein,
which failure has a material adverse effect on the Noteholders and which
continues unremedied for a period of 60 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Issuer and the Certificateholder by the Administrator or the Indenture
Trustee, or to the Issuer, the Certificateholder and the Indenture Trustee by
the Holders of more than 50% of the Outstanding Amount of the Notes and
continues to affect materially and adversely the interests of the Noteholders
for such 60-day period; and

 

(e)     the Issuer is subject to regulation as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 5.2         Acceleration of Maturity; Rescission and Annulment.  If an
Event of Default shall occur and be continuing, then and in every such case the
Indenture Trustee or the Noteholders of not less than a majority of the
Outstanding Amount of the Notes may, if the Notes are not otherwise due and
payable in full, declare all the Notes to be immediately due and payable, by a
notice in writing to the Issuer and the Certificateholder (and to the Indenture
Trustee if given by the Noteholders), and upon any such declaration the unpaid
principal amount of such Notes, together with accrued and unpaid interest
thereon through the date of acceleration, if any, shall become immediately due
and payable.

 

At any time after such declaration of acceleration of maturity has been made and
before a judgment or decree for payment of the money due has been obtained by
the Indenture Trustee as hereinafter in this Article V provided, the Holders of
a majority of the Outstanding Amount of the Notes, by written notice to the
Issuer, the Certificateholder and the Indenture Trustee, may rescind and annul
such declaration and its consequences; provided that no such rescission shall
(i) terminate the Early Amortization Period under the Series Supplement or its
effects, or (ii) affect any subsequent default or impair any right consequent
thereto.

 

SECTION 5.3         Collection of Indebtedness and Suits for Enforcement by the
Indenture Trustee.  (a)  The Issuer covenants that if (i) an Event of Default
described in subsection 5.1(b) occurs such that a default is made in the payment
of any interest on any Note when the same becomes due and payable at the times
specified in subsection 5.1(b), or (ii) default is made in the payment in full
of the principal of any Outstanding Note on the Legal Maturity Date, the Issuer
will, upon demand of the Indenture Trustee, pay to it, for the benefit of the
Holders of Outstanding Notes, the whole amount then due and payable on such
Outstanding Notes for principal and interest, with interest at the applicable
Interest Rate upon the overdue principal, and, to the extent payment at such
rate of interest shall be legally enforceable, upon overdue installments of
interest, at the applicable Interest Rate borne by the Notes.


 

(b)     In case the Issuer shall fail forthwith to pay such amounts upon such
demand, the Indenture Trustee, in its own name and as trustee of an express
trust, may institute a proceeding for the collection of the sums so due and
unpaid, and may prosecute such proceeding to judgment or final decree, and may
enforce the same against the Issuer or other obligor upon such Notes and collect
in the manner provided by law out of the property of the Issuer or other obligor
upon such Notes, wherever situated, the moneys adjudged or decreed to be due and
payable.

 

(c)     If an Event of Default occurs and is continuing, the Indenture Trustee
may, as more particularly provided in Section 5.4, in its discretion, proceed to
protect and enforce its rights and the rights of the Noteholders, by such
appropriate proceedings as the Indenture Trustee shall deem most effective to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy or legal or equitable
right vested in the Indenture Trustee by this Indenture or by law.

 

(d)     In case there shall be pending, relative to the Issuer or any other
obligor upon the Notes or any Person having or claiming an ownership interest in
the Owner Trust Estate, proceedings under Title 11 of the United States Code or
any other applicable Federal or state bankruptcy, insolvency or other similar
law, or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer or its property or such other obligor or Person,
or in the case of any other comparable judicial proceedings relative to the
Issuer or other obligor upon the Notes, or to the creditors or property of the
Issuer or such other obligor, the Indenture Trustee, irrespective of whether the
principal of any Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand pursuant to the provisions of this Section, shall be
entitled and empowered, by intervention in such proceedings or otherwise:

 

(i)    to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
agents, attorneys and counsel, and for reimbursement of all expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee, except as a result of negligence, bad faith or
willful misconduct) and of the Noteholders allowed in such proceedings;

 

(ii)   unless prohibited by applicable law and regulations, to vote on behalf of
the Noteholders in any election of a trustee, a standby trustee or person
performing similar functions in any such proceedings;

 

(iii)  to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Indenture Trustee on their
behalf; and

 


 

(iv)  to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Noteholders allowed in any judicial proceedings relative to the Issuer, its
creditors and its property;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee except as a result of negligence, bad faith or
willful misconduct.

 

(e)     Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Noteholder or to authorize
the Indenture Trustee to vote in respect of the claim of any Noteholder in any
such proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.

 

(f)      All rights of action and of asserting claims under this Indenture, or
under any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
proceedings relative thereto, and any such action or proceedings instituted by
the Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Noteholders, subject to the payment priorities described
below.

 

(g)     In any proceedings brought by the Indenture Trustee (and also any
proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all of the Noteholders, and it shall not be necessary to make
any Noteholder a party to any such proceedings.

 

SECTION 5.4         Remedies; Priorities.  (a)  If an Event of Default shall
have occurred and be continuing and the Notes have been accelerated under
Section 5.2, the Indenture Trustee may do one or more of the following (subject
to Section 5.5):

 

(i)    institute proceedings in its own name and as trustee of an express trust
for the collection of all amounts then payable on the Notes or under this
Indenture with respect thereto, whether by declaration or otherwise, enforce any
judgment obtained, and collect from the Issuer and any other obligor upon such
Notes moneys adjudged due;

 

(ii)   institute proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Owner Trust Estate;

 


 

(iii)  exercise any remedies of a secured party under the relevant UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Indenture Trustee and the Noteholders; and

 

(iv)  sell the Owner Trust Estate or any portion thereof or rights or interest
therein, at one or more public or private sales called and conducted in any
manner permitted by law;

 

provided that the Indenture Trustee may not sell or otherwise liquidate the
Owner Trust Estate following an Event of Default, unless (A) the Holders of 100%
of the Outstanding Amount of the Notes consent thereto, (B) the proceeds of such
sale or liquidation distributable to the Noteholders are sufficient to discharge
in full all amounts then due and unpaid upon such Outstanding Notes for
principal and interest, or (C)(1) there has been an Event of Default described
in subsections 5.1(a) or (b), (2) the Indenture Trustee determines that the
Owner Trust Estate will not continue to provide sufficient funds for the payment
of principal of and interest on the Outstanding Notes as they would have become
due if the Notes had not been declared due and payable, and (3) the Indenture
Trustee obtains the consent of Holders of 66-2/3% of the Outstanding Amount of
the Notes.  In determining such sufficiency or insufficiency with respect to
clauses (B) and (C), the Indenture Trustee may, but need not, obtain and rely
upon an opinion of an Independent investment banking or accounting firm of
national reputation as to the feasibility of such proposed action and as to the
sufficiency of the Owner Trust Estate for such purpose.  In addition, the
Indenture Trustee may sell or otherwise liquidate the portion of the Owner Trust
Estate consisting of the Collateral Certificate only in accordance with and upon
satisfaction of the requirements of Section 9.4 of the Series Supplement.

 

(b)     If the Indenture Trustee collects any money or property pursuant to this
Article V, it shall pay out such money or property held as Collateral for the
benefit of the Noteholders in the following order:

 

FIRST:  to Noteholders for amounts due and unpaid on the Notes for interest and
principal, ratably, without preference or priority of any kind, according to the
amounts due and payable on the Notes for interest and principal;

 

SECOND:  to the Issuer for payment of all liabilities of the Issuer in
accordance with the Basic Documents and applicable law; and

 

THIRD:  to the Certificateholder.

 

The Indenture Trustee may, upon notification to the Issuer, fix a record date
and Distribution Date for any payment to Noteholders pursuant to this Section. 
At least fifteen (15) days before such record date, the Indenture Trustee shall
mail or send by facsimile to each Noteholder a notice that states the record
date, the Distribution Date and the amount to be paid.

 

SECTION 5.5         Optional Preservation of the Owner Trust Estate.  If the
Notes have been declared to be due and payable under Section 5.2 following an
Event of Default and such declaration and its consequences have not been
rescinded and annulled, the Indenture Trustee may, but need not, elect to
maintain possession of the Owner Trust Estate.  It is the desire of the parties
hereto and the Noteholders that there be at all times sufficient funds for the

 


 

payment of principal of and interest on the Notes, and the Indenture Trustee
shall take such desire into account when determining whether to maintain
possession of the Owner Trust Estate.  In determining whether to maintain
possession of the Owner Trust Estate, the Indenture Trustee may, but need not,
obtain and rely upon an opinion of an Independent investment banking or
accounting firm of national reputation as to the feasibility of such proposed
action and as to the sufficiency of the Owner Trust Estate for such purpose.

 

SECTION 5.6         Limitation of Suits.  No Noteholder shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

 

(a)     such Noteholder has previously given written notice to the Indenture
Trustee of a continuing Event of Default;

 

(b)     the Holders of not less than 25% of the Outstanding Amount of the Notes
have made written request to the Indenture Trustee to institute such proceeding
in respect of such Event of Default in its own name as the Indenture Trustee
hereunder;

 

(c)     such Noteholder has or Noteholders have offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in complying with such request;

 

(d)     the Indenture Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute such proceedings; and

 

(e)     no direction inconsistent with such written request has been given to
the Indenture Trustee during such 60-day period by the Holders of a majority of
the Outstanding Amount of the Notes;

 

it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholder or to obtain or to seek to obtain priority or preference over any
other Noteholder or to enforce any right under this Indenture, except in the
manner herein provided.

 

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Noteholders, each holding less
than a majority of the Outstanding Amount of the Notes, the Indenture Trustee in
its sole discretion may determine what action, if any, shall be taken,
notwithstanding any other provisions of this Indenture.

 

SECTION 5.7         Unconditional Rights of Noteholders To Receive Principal and
Interest.  Notwithstanding any other provisions in this Indenture, each
Noteholder shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest, if any, on any Note held by it on or
after the respective due dates thereof expressed in such Note or in this
Indenture (or, in the case of redemption, on or after the Redemption Date) and
to institute suit for the enforcement of any such payment, and such right shall
not be impaired without the consent of such Noteholder.

 


 

SECTION 5.8         Restoration of Rights and Remedies.  If the Indenture
Trustee or any Noteholder has instituted any Proceeding to enforce any right or
remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason or has been determined adversely to the Indenture
Trustee or to such Noteholder, then and in every such case the Issuer, the
Indenture Trustee and the Noteholders shall, subject to any determination in
such Proceeding, be restored severally and respectively to their former
positions hereunder, and thereafter all rights and remedies of the Indenture
Trustee and the Noteholders shall continue as though no such proceeding had been
instituted.

 

SECTION 5.9         Rights and Remedies Cumulative.  No right or remedy herein
conferred upon or reserved to the Indenture Trustee or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

SECTION 5.10       Delay or Omission Not a Waiver.  No delay or omission of the
Indenture Trustee or any Noteholder in exercising any right or remedy accruing
upon any Default or Event of Default shall impair any such right or remedy or
constitute a waiver of any such Default or Event of Default or an acquiescence
therein.  Every right and remedy given by this Article V or by law to the
Indenture Trustee or to the Noteholders may be exercised from time to time, and
as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.

 

SECTION 5.11       Control by Noteholders.  The Holders of a majority of the
Outstanding Amount of the Notes shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the Indenture
Trustee with respect to the Notes or exercising any trust or power conferred on
the Indenture Trustee; provided that:

 

(a)     such direction shall not be in conflict with any applicable law or with
this Indenture;

 

(b)     subject to the express terms of Section 5.4, any direction to the
Indenture Trustee to sell or liquidate the Owner Trust Estate shall be by
Holders of not less than 100% of the Outstanding Amount of the Notes;

 

(c)     if the conditions set forth in Section 5.5 have been satisfied and the
Indenture Trustee elects to retain the Owner Trust Estate pursuant to such
Section, then any direction to the Indenture Trustee by Holders representing
less than 100% of the Outstanding Amount of the Notes to sell or liquidate the
Owner Trust Estate shall be of no force and effect;

 

(d)     the Indenture Trustee may take any other action deemed necessary by the
Indenture Trustee that is not inconsistent with such direction; and

 

(e)     such direction shall be in writing;

 


 

provided, further, that, subject to Section 6.1, the Indenture Trustee need not
take any action that it determines might involve it in liability (unless
indemnified pursuant to subsection 6.2(g)) or might materially adversely affect
the rights of any Noteholders not consenting to such action but who otherwise
have a right to consent to such action prior to such action being taken.

 

SECTION 5.12       Waiver of Past Defaults.  Prior to the declaration of the
acceleration of the Notes as provided in Section 5.2, the Holders of not less
than a majority of the Outstanding Amount of the Notes may, on behalf of all
such Noteholders, waive any past Default or Event of Default and its
consequences except a Default (a) in payment of principal of or interest on any
of the Notes or (b) in respect of a covenant or provision hereof which cannot be
modified or amended without the consent of each Noteholder.  In the case of any
such waiver, the Issuer, the Indenture Trustee and the Noteholders shall be
restored to their former positions and rights hereunder, respectively; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereto.

 

Upon any such waiver, such Default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereto.  For so long
as there are outstanding securities issued by the Trust or a related owner trust
that are rated by a Rating Agency, the Issuer shall give prompt written notice
of any waiver to such Rating Agency.

 

SECTION 5.13       Undertaking for Costs.  All parties to this Indenture agree,
and each Noteholder by such Noteholder’s acceptance of a Note shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Indenture Trustee for any action taken, suffered or omitted by it as the
Indenture Trustee, the filing by any party litigant in such Proceeding of an
undertaking to pay the costs of such Proceeding, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such Proceeding, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section shall not apply to (a) any suit instituted by
the Indenture Trustee, (b) any suit instituted by any Noteholder or group of
Noteholders, in each case holding in the aggregate more than 10% of the
Outstanding Amount of the Notes, or (c) any suit instituted by any Noteholder
for the enforcement of the payment of principal of or interest on any Note on or
after the respective due dates expressed in such Note and in this Indenture (or,
in the case of redemption, on or after the Redemption Date).

 

SECTION 5.14       Waiver of Stay or Extension Laws.  The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 


 

SECTION 5.15       Action on Notes.  The Indenture Trustee’s right to seek and
recover judgment on the Notes or under this Indenture shall not be affected by
the seeking, obtaining or application of any other relief under or with respect
to this Indenture.  Neither the lien of this Indenture nor any rights or
remedies of the Indenture Trustee or the Noteholders shall be impaired by the
recovery of any judgment by the Indenture Trustee against the Issuer or by the
levy of any execution under such judgment upon any portion of the Owner Trust
Estate or upon any of the assets of the Issuer.  Any money or property collected
by the Indenture Trustee shall be applied in accordance with subsection 5.4(b).

 

SECTION 5.16       Performance and Enforcement of Certain Obligations.  The
Issuer agrees to take all such lawful action as is necessary to compel or secure
the performance and observance by the Depositor and the Administrator, as
applicable, of each of their respective obligations to the Issuer under or in
connection with the Deposit and Administration Agreement in accordance with the
terms thereof, and to exercise any and all rights, remedies, powers and
privileges lawfully available to the Issuer under or in connection with the
Deposit and Administration Agreement, including the transmission of notices of
default on the part of the Depositor or the Administrator thereunder and the
institution of legal or administrative actions or proceedings to compel or
secure performance by the Depositor or the Administrator of each of their
respective obligations under the Deposit and Administration Agreement.

 

SECTION 5.17       Sale of Owner Trust Estate.

 

(a)     The method, manner, time, place and terms of any sale of Owner Trust
Estate (or portion thereof) pursuant to subsection 5.4(a)(iv) shall be
commercially reasonable.  The Indenture Trustee may, from time to time, postpone
any sale by public announcement made at the time and place of such sale.  The
Indenture Trustee hereby expressly waives its right to any amount fixed by law
as compensation for any sale.

 

(b)     The Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer in connection with any sale of the Owner Trust
Estate (or any portion thereof) pursuant to subsection 5.4(a)(iv).  No purchaser
or transferee at any such sale shall be bound to ascertain the Indenture
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.

 

(c)     In its exercise of the foreclosure remedy pursuant to subsection
5.4(a)(iv), the Indenture Trustee shall solicit, or cause to be solicited, bids
from prospective purchasers for the Owner Trust Estate (or portions thereof). 
The Indenture Trustee shall sell the Owner Trust Estate (or portions thereof) to
the bidder with the highest cash purchase offer.  The proceeds of any such sale
shall be applied in accordance with subsection 5.4(b).

 

(d)     Prior to its exercise of the foreclosure remedy pursuant to subsection
5.4(a)(iv), the Indenture Trustee shall provide written notice to the Transferor
of its intent to exercise such remedy, including the date and time by which bids
solicited pursuant to subsection 5.17(c) are due.

 

(e)     In connection with the Indenture Trustee’s exercise of its rights under
this Section 5.17, the Indenture Trustee may retain independent auditors and
other experts

 


 

and shall be entitled to conclusively rely upon the determination of any such
independent auditors or other experts appointed with due care.

 

ARTICLE VI

 

THE INDENTURE TRUSTEE

 

SECTION 6.1         Duties of the Indenture Trustee.  (a)  The Indenture
Trustee, both prior to and after the occurrence of an Event of Default, shall
undertake to perform such duties and only such duties as are specifically set
forth in this Indenture and the Deposit and Administration Agreement.  If an
Event of Default actually known to the Indenture Trustee has occurred and is
continuing, the Indenture Trustee shall exercise the rights and powers vested in
it by this Indenture and the Deposit and Administration Agreement and use the
same degree of care and skill in its exercise of such rights and powers as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs; provided, however, that if the Indenture Trustee
shall assume the duties of the Administrator pursuant to Section 5.1 of the
Deposit and Administration Agreement, the Indenture Trustee in performing such
duties shall use the degree of skill and attention customarily exercised by an
administrator with respect to a similar trust estate that it administers for
itself.

 

The Indenture Trustee, upon receipt of any resolutions, certificates,
statements, opinions, reports, documents, orders, or other instruments furnished
to the Indenture Trustee that shall be specifically required to be furnished
pursuant to any provision of this Indenture or the Deposit and Administration
Agreement, shall examine them to determine whether they substantially conform to
the requirements of this Indenture or the Deposit and Administration Agreement;
provided, however, that the Indenture Trustee shall not be responsible for the
accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument furnished by the Administrator to
the Indenture Trustee pursuant to this Indenture or the Deposit and
Administration Agreement and the Indenture Trustee need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein.

 

(b)     No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act or its own bad faith or willful misconduct; provided, however,
that:

 

(i)    prior to the occurrence of an Event of Default, and after the curing of
all such Events of Default, the Indenture Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture and
the Deposit and Administration Agreement, and no implied covenants or
obligations shall be read into this Indenture or the Deposit and Administration
Agreement against the Indenture Trustee, and in the absence of bad faith on its
part or manifest error, the Indenture Trustee may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon certificates or opinions furnished to the Indenture Trustee and conforming
to the requirements of this Indenture or the Deposit and Administration
Agreement;

 


 

(ii)   the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer unless it is proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts nor shall the
Indenture Trustee be liable with respect to any action it takes or omits to take
in good faith in accordance with this Indenture or in accordance with a
direction received by it pursuant to Section 5.11; and

 

(iii)  the Indenture Trustee shall  not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of a majority of the Outstanding Amount of the Notes
(or larger percentage(s)), determined as provided in Sections 5.2, 5.4 and 5.11,
relating to the time, method and place of conducting any proceeding for any
remedy available to the Indenture Trustee, or exercising any trust or power
conferred upon the Indenture Trustee, under this Indenture with respect to the
Notes or the Certificate.

 

(c)     The Indenture Trustee shall not be liable for interest on any money
received by it except as the Indenture Trustee may agree in writing with the
Issuer.

 

(d)     Money held in trust by the Indenture Trustee need not be segregated from
other funds except to the extent required by law or the terms of this Indenture
or the Deposit and Administration Agreement.

 

(e)     No provision of this Indenture shall require the Indenture Trustee to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers, if it shall have reasonable grounds to believe that repayment
of such funds or indemnity satisfactory to it against such risk or liability is
not assured to it, and none of the provisions contained in this Indenture shall
in any event require the Indenture Trustee to perform, or be responsible for the
manner of performance of, any of the obligations of the Administrator under this
Indenture except during such time, if any, as the Indenture Trustee shall be the
successor to, and be vested with the rights, duties, powers and privileges of,
the Administrator in accordance with the terms of the Deposit and Administration
Agreement.

 

(f)      Except for actions expressly authorized by this Indenture or, based
upon an Opinion of Counsel, in the best interests of the Noteholders, the
Indenture Trustee shall take no action reasonably likely to impair the security
interests created or existing under any asset which is part of the Collateral or
to impair the value of any asset which is part of the Collateral.

 

(g)     Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Indenture Trustee shall be
subject to the provisions of this Section and to the provisions of the TIA.

 

SECTION 6.2         Rights of the Indenture Trustee.  (a)  The Indenture Trustee
may conclusively rely on any document (whether in its original or facsimile
form) believed by it to be genuine and to have been signed or presented by the
proper person.  The Indenture Trustee need not investigate any fact or matter
stated in the document.

 


 

(b)     Before the Indenture Trustee acts or refrains from acting, it may
require an Opinion of Counsel.  The Indenture Trustee shall not be liable for
any action it takes, suffers or omits to take in good faith in reliance on the
Opinion of Counsel.

 

(c)     The Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.  The Indenture Trustee shall have no duty to monitor
the performance of the Issuer.

 

(d)     The Indenture Trustee shall not be personally liable for any action it
takes or omits to take in good faith which it believes to be authorized or
within its rights or powers; provided, that the Indenture Trustee’s conduct does
not constitute willful misconduct, negligence or bad faith.

 

(e)     The Indenture Trustee may consult with counsel of its own selection, and
the written advice or opinion of counsel with respect to legal matters relating
to this Indenture and the Notes shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by
it hereunder in good faith and in accordance with the written advice or opinion
of such counsel.  A copy of such written advice or Opinion of Counsel shall be
provided to the Depositor or the Administrator.

 

(f)      Prior to the occurrence of an Event of Default and after the curing of
all Events of Default that may have occurred, the Indenture Trustee shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond, or other paper or document, unless
requested in writing to do so by Holders of not less than 25% of the Outstanding
Amount of the Notes; provided, however, that if the payment within a reasonable
time to the Indenture Trustee of the costs, expenses, or liabilities likely to
be incurred by it in the making of such investigation shall be, in the opinion
of the Indenture Trustee, not reasonably assured to the Indenture Trustee by the
security afforded to it by the terms of this Indenture, the Indenture Trustee
may require reasonable indemnity satisfactory to it against such cost, expense,
or liability or payment of such expenses as a condition precedent to so
proceeding.  If the Indenture Trustee shall determine to make such further
inquiry or investigation, it shall be entitled to examine the books, records and
premises of the Issuer, personally or by agent or attorney at the sole cost of
the Issuer and shall incur no liability or additional liability of any kind by
reason of such inquiry or investigation.  Nothing in this clause (f) shall
affect the obligation of the Issuer or the Administrator to observe any
applicable law prohibiting disclosure of information regarding the obligors.

 

(g)     The Indenture Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Noteholders pursuant to this Indenture, unless such Noteholders
shall have offered to the Indenture Trustee security or indemnity satisfactory
to the Indenture Trustee against the costs, expenses and liabilities which might
be incurred by it in compliance with such request or direction.


 

(h)     The Indenture Trustee shall not be deemed to have notice or knowledge of
any Default or Event of Default unless a Responsible Officer of the Indenture
Trustee has actual knowledge thereof or unless written notice of any event which
is in fact such a default is received by the Indenture Trustee at the Corporate
Trust Office of the Indenture Trustee, and such notice references the Notes and
this Indenture.

 

(i)      The rights, privileges, protections, immunities and benefits given the
Indenture Trustee, including, without limitation, its right to be indemnified
are extended to, and shall be enforceable by, the Indenture Trustee in each of
its capacities hereunder, and to each agent, custodian and other Person employed
to act hereunder.

 

SECTION 6.3         Individual Rights of the Indenture Trustee.  The Indenture
Trustee in its individual or any other capacity may become the owner or pledgee
of Notes and may otherwise deal with the Issuer or its Affiliates with the same
rights it would have if it were not the Indenture Trustee; provided, however,
that the Indenture Trustee shall take no such action that shall cause it to no
longer meet the requirements of Rule 3(a)-7(a)(4)(i) under the Investment
Company Act of 1940, as amended (the “Investment Company Act”).  Any Paying
Agent, the Note Registrar, co-registrar or co-paying agent may do the same with
like rights.  The Indenture Trustee shall in any event comply with Sections 6.11
and 6.12.

 

SECTION 6.4         The Indenture Trustee’s Disclaimer.  The Indenture Trustee
shall not be responsible for and makes no representation as to the validity or
adequacy of this Indenture or the Notes, shall not be accountable for the
Issuer’s use of the proceeds from the Notes, and shall not be responsible for
any statement of the Issuer in the Indenture or in any document issued in
connection with the sale of the Notes or in the Notes other than the Indenture
Trustee’s certificate of authentication.

 

SECTION 6.5         Notice of Defaults.  If a Default occurs and is continuing
and if it is either actually known or written notice of the existence thereof
has been delivered to a Responsible Officer of the Indenture Trustee, the
Indenture Trustee shall mail to each Noteholder notice of the Default within 90
days after such knowledge or notice occurs.  Except in the case of a Default in
accordance with the provisions of Section 313(c) of the TIA in payment of
principal of or interest on any Note (including payments pursuant to the
mandatory redemption provisions of such Note), the Indenture Trustee may
withhold the notice if and so long as a committee of its Responsible Officers in
good faith determines that withholding the notice is in the interest of the
Noteholders.

 

SECTION 6.6         Reports by the Indenture Trustee to Holders.  Within the
prescribed period of time for tax reporting purposes after the end of each
calendar year during the term of this Indenture, the Indenture Trustee shall
deliver to each Holder such information as may be reasonably required to enable
such Holder to prepare its United States federal, state and local income or
franchise tax returns for such calendar year.  At the request of the Holders,
the Indenture Trustee shall request any reports available to Certificateholders
from the Servicer under the Pooling and Servicing Agreement and shall deliver
such reports received from the Servicer to the Holders making such request.

 


 

SECTION 6.7         Compensation and Indemnity.  The Issuer shall cause the
Administrator pursuant to the Deposit and Administration Agreement to pay to the
Indenture Trustee from time to time such compensation as agreed upon from time
to time for its services.  The Indenture Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust.  The Issuer
shall cause the Administrator pursuant to the Deposit and Administration
Agreement to reimburse the Indenture Trustee for all out-of-pocket expenses
incurred or made by it, including costs of collection, in addition to the
compensation for its services.  Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Indenture Trustee’s
agents, counsel, accountants and experts.  The Issuer shall cause the
Administrator pursuant to the Deposit and Administration Agreement to fully
indemnify the Indenture Trustee and any predecessor Indenture Trustee against
any and all loss, liability, claim, damage or expense (including the fees and
expenses of outside counsel) incurred by it in connection with the acceptance
and administration of this trust including costs and expenses of defending
itself against any claim (whether asserted by the Issuer or any Holder or any
other Person) or liability in connection with the performance of its duties
hereunder.  The Indenture Trustee shall, upon a Responsible Officer obtaining
actual knowledge thereof, notify the Issuer and the Administrator promptly of
any claim for which it may seek indemnity.

 

The Administrator’s payment obligations to the Indenture Trustee pursuant to
this Section shall survive the discharge of this Indenture.  When the Indenture
Trustee incurs expenses after the occurrence of a Default specified in
subsection 5.1(c) with respect to the Issuer, the expenses are intended to
constitute expenses of administration under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency or similar law.

 

Notwithstanding anything herein to the contrary, the Indenture Trustee’s right
to enforce any of the Administrator’s payment obligations pursuant to this
Section 6.7 shall be subject to the provisions of Section 11.15 and
Section 11.16.

 

In no event shall the compensation and indemnification obligations of the
Administrator specified above be satisfied out of the Owner Trust Estate.

 

SECTION 6.8         Replacement of the Indenture Trustee.  (a)  The Indenture
Trustee may give notice of its intent to resign at any time by so notifying the
Issuer.  The Holders of a majority of the Outstanding Amount of the Notes may
remove the Indenture Trustee by so notifying the Indenture Trustee.  The Issuer
shall remove the Indenture Trustee if:

 

(i)        the Indenture Trustee fails to comply with Section 6.11;

 

(ii)       the Indenture Trustee is adjudged bankrupt or insolvent;

 

(iii)      a receiver or other public officer takes charge of the Indenture
Trustee or its property; or

 

(iv)      the Indenture Trustee otherwise becomes incapable of acting.

 

(b)     If the Indenture Trustee gives notice of its intent to resign or is
removed or if a vacancy exists in the office of the Indenture Trustee for any
reason (the

 


 

Indenture Trustee in such event being referred to herein as the retiring
Indenture Trustee), the Issuer shall promptly appoint a successor Indenture
Trustee.

 

(c)     A successor Indenture Trustee shall deliver a written acceptance of its
appointment to the retiring Indenture Trustee and to the Issuer and thereupon
the resignation or removal of the Indenture Trustee shall become effective, and
the successor Indenture Trustee, without any further act, deed or conveyance
shall have all the rights, powers and duties of the Indenture Trustee under this
Indenture.  The successor Indenture Trustee shall mail a notice of its
succession to the Noteholders.  The retiring Indenture Trustee shall promptly
transfer all property held by it as the Indenture Trustee to the successor
Indenture Trustee.

 

(d)     If a successor Indenture Trustee does not take office within 60 days
after the retiring Indenture Trustee gives notice of its intent to resign or is
removed, the retiring Indenture Trustee, the Issuer or the Holders of a majority
of the Outstanding Amount of the Notes may petition at the expense of the Issuer
any court of competent jurisdiction for the appointment of a successor Indenture
Trustee.

 

(e)     If the Indenture Trustee fails to comply with Section 6.11, any
Noteholder may petition any court of competent jurisdiction for the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee.

 

(f)      Any resignation or removal of the Indenture Trustee and appointment of
a successor Indenture Trustee pursuant to any of the provisions of this
Section shall not become effective until acceptance of appointment by the
successor Indenture Trustee pursuant to subsection 6.8(c) and payment of all
fees and expenses owed to the outgoing Indenture Trustee.

 

(g)     Notwithstanding the resignation or removal of the Indenture Trustee
pursuant to this Section, the Issuer’s and the Administrator’s obligations under
Section 6.7 shall continue for the benefit of the retiring Indenture Trustee. 
The Indenture Trustee shall not be liable for the acts or omissions of any
successor Indenture Trustee.

 

SECTION 6.9         Successor Indenture Trustee by Merger.  If the Indenture
Trustee consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving or transferee corporation
without any further act shall be the successor Indenture Trustee.  The Indenture
Trustee shall provide the Issuer prior written notice of any such transaction.

 

In case at the time such successor or successors by merger, conversion or
consolidation to the Indenture Trustee shall succeed to the trusts created by
this Indenture any of the Notes shall have been authenticated but not delivered,
any such successor to the Indenture Trustee may adopt the certificate of
authentication of any predecessor Indenture Trustee, and deliver such Notes so
authenticated; and in case at that time any of the Notes shall not have been
authenticated, any successor Indenture Trustee may authenticate such Notes
either in the name of any predecessor Indenture Trustee hereunder or in the name
of the successor Indenture Trustee; and in all such cases such certificate of
authentication shall have the same full force as is

 


 

provided anywhere in the Notes or this Indenture with respect to the certificate
of authentication of the Indenture Trustee.

 

SECTION 6.10       Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.  (a)  Notwithstanding any other provisions of this Indenture, at any
time, for the purpose of meeting any legal requirement of any jurisdiction in
which any part of the Owner Trust Estate may at the time be located, the
Indenture Trustee shall have the power and may execute and deliver all
instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Owner Trust Estate, and to vest in such Person or Persons, in such capacity and
for the benefit of the Noteholders, such title to the Owner Trust Estate, or any
part hereof, and, subject to the other provisions of this Section 6.10, such
power, duties, obligations, rights and trusts as the Indenture Trustee may
consider necessary or desirable.  The Administrator will pay all reasonable fees
and expenses of any co-trustee or co-trustees or separate trustee or separate
trustees.  The appointment of any separate trustee or co-trustee shall not
absolve the Indenture Trustee of its obligations under this Indenture.  No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as an Indenture Trustee under Section 6.11, and no notice to the
Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 6.8.

 

(b)     Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:

 

(i)        all rights, powers, duties and obligations conferred or imposed upon
the Indenture Trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate trustee or co-trustee
jointly (it being understood that such separate trustee or co-trustee is not
authorized to act separately without the Indenture Trustee joining in such act),
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Owner Trust Estate or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trustee or co-trustee, but
solely at the direction of the Indenture Trustee;

 

(ii)       no trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder, including acts or omissions of
predecessor or successor trustees; and

 

(iii)      the Indenture Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee.

 

(c)     Any notice, request or other writing given to the Indenture Trustee
shall be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them.  Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Article VI.  Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or

 


 

separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to, the
Indenture Trustee.  Every such instrument shall be filed with the Indenture
Trustee (with a copy given to the Issuer).

 

(d)     Any separate trustee or co-trustee may at any time constitute the
Indenture Trustee its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture on its behalf and in its name.  If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Indenture Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.

 

SECTION 6.11       Eligibility; Disqualification.  The Indenture Trustee shall
at all times satisfy the requirements of TIA §310(a)(1), (2), (3) and (5).  The
Indenture Trustee shall at all times meet the requirements of
Rule 3(a)-7(a)(4)(i) under the Investment Company Act and shall not provide
credit or credit enhancement to the Issuer.  The Indenture Trustee shall have a
combined capital and surplus of at least $150,000,000 as of the last day of the
most recent fiscal quarter for such institution and shall be subject to
examination or supervision by federal or state authorities.  The Indenture
Trustee shall not be an Affiliate of the Issuer, the Transferor, the
Administrator or the Servicer.  The long-term unsecured debt of the Indenture
Trustee shall at all times be rated not lower than “BBB-” by Standard & Poor’s
and “Baa3” by Moody’s.  The Indenture Trustee shall comply with TIA §310(b),
including the optional provision permitted by the second sentence of TIA
§310(b)(9); provided that there shall be excluded from the operation of TIA
§310(b)(1) any indenture or indentures under which other securities of the
Issuer are outstanding if the requirements for such exclusion set forth in TIA
§310(b)(1) are met.

 

SECTION 6.12       Preferential Collection of Claims Against the Issuer.  The
Indenture Trustee shall comply with TIA §311(a), excluding any creditor
relationship listed in TIA §311(b).  An Indenture Trustee who has resigned or
been removed shall be subject to TIA §311(a) to the extent indicated therein.

 

ARTICLE VII

 

NOTEHOLDERS’ LISTS AND REPORTS

 

SECTION 7.1         The Issuer To Furnish the Indenture Trustee Names and
Addresses of the Noteholders.  The Issuer will furnish or cause to be furnished
to the Indenture Trustee (a) not more than five days after each Record Date, a
list, in such form as the Indenture Trustee may reasonably require, of the names
and addresses of the Holders as of such Record Date and (b) at such other times
as the Indenture Trustee may request in writing, within 14 days after receipt by
the Issuer of any such request, a list of similar form and content as of a date
not more than 10 days prior to the time such list is furnished, provided that so
long as the Indenture Trustee is the Note Registrar, no such list shall be
required to be furnished.

 


 

SECTION 7.2         Preservation of Information; Communications to the
Noteholders.  (a)  The Indenture Trustee shall preserve, in as current a form as
is reasonably practicable, the names and addresses of the Noteholders contained
in the most recent list furnished to the Indenture Trustee as provided in
Section 7.1 or, if the Indenture Trustee is acting as Note Registrar, the names
and addresses of the Noteholders received by the Indenture Trustee in its
capacity as the Note Registrar.  The Indenture Trustee may destroy any list
furnished to it as provided in such Section 7.1 upon receipt of a new list so
furnished.

 

(b)     The Noteholders may communicate pursuant to TIA §312(b) with other
Noteholders with respect to their rights under this Indenture or under the
Notes.  Upon the issuance of the Notes, Holders of not less than 10% of the
Outstanding Amount of the Notes may, by written request to the Indenture Trustee
pursuant to the terms of this Indenture, obtain access to the list of all
Noteholders maintained by the Indenture Trustee for the purpose of communicating
with other Noteholders with respect to their rights under this Indenture or the
Notes.  The Indenture Trustee may elect not to afford the requesting Noteholders
access to the list of such Noteholders if it agrees to mail the desired
communication or proxy, on behalf and at the expense of the requesting
Noteholders, to all Noteholders of record.

 

(c)     The Issuer, the Indenture Trustee and the Note Registrar shall have the
protection of TIA §312(c).

 

SECTION 7.3         Reports by the Administrator.  On or prior to each Transfer
Date, the Administrator will provide to the Indenture Trustee for the Indenture
Trustee to forward to each Noteholder of record, and to the Owner Trustee, a
statement setting forth (to the extent applicable) the following information as
to the Notes with respect to the related Distribution Date or the period since
the previous Distribution Date, as applicable:

 

(i)        the amount of the distribution allocable to principal of the Notes;

 

(ii)       the amount of the distribution allocable to interest on or with
respect to the Notes; and

 

(iii)      the aggregate outstanding principal amount of the Notes after giving
effect to all payments reported under clause (i) above on such date.

 

Each amount set forth pursuant to clauses (i) and (ii) above will be expressed
as a dollar amount per $1,000 of the initial principal balance of the Notes.

 

SECTION 7.4         Fiscal Year of the Issuer.  Unless the Issuer otherwise
determines, each fiscal year of the Issuer shall end on the last day of the
January fiscal month of the corresponding fiscal year of the Transferor.

 

SECTION 7.5         Reports by the Indenture Trustee.  If required by TIA
§313(a), within 60 days after each March 31, beginning with March 31, 2009, the
Indenture Trustee shall mail to each Noteholder as required by TIA §313(c) a
brief report dated as of such date that complies with TIA §313(a).  The
Indenture Trustee also shall comply with TIA §313(b).  On each Distribution
Date, the Indenture Trustee shall make available at its Internet website located

 


 

at www.ctslink.com (or such other website address as the Indenture Trustee may
provide in writing to Noteholders) a copy of the statement for the related
Monthly Period provided to the Indenture Trustee pursuant to Section 7.3.

 

ARTICLE VIII

 

ACCOUNTS, DISBURSEMENTS AND RELEASES

 

SECTION 8.1         Collection of Money.  Except as otherwise provided herein,
the Indenture Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all money and other property payable to or receivable by the
Indenture Trustee pursuant to this Indenture.  The Indenture Trustee shall apply
all such money received by it as provided in this Indenture and the Deposit and
Administration Agreement.  Except as otherwise provided in this Indenture, if
any default occurs in the making of any payment or performance under any
agreement or instrument that is part of the Owner Trust Estate, the Indenture
Trustee may take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
proceedings.  Any such action shall be without prejudice to any right to claim a
Default or an Event of Default under this Indenture and any right to proceed
thereafter as provided in Article V.

 

SECTION 8.2         Issuer Accounts.  On or prior to the Closing Date, the
Issuer shall cause the Administrator to establish and maintain, an Eligible
Deposit Account, in the name of the Indenture Trustee, for the benefit of the
Noteholders, the “Note Distribution Account”.  If the Issuer elects to defease
the Notes pursuant to Section 2.9, then, on or prior to the date of defeasance,
the Issuer shall cause the Administrator to establish and maintain, in the name
of the Indenture Trustee, for the benefit of the Noteholders, two separate
Eligible Deposit Accounts to be designated as the “Note Principal Funding
Account” and the “Noteholder Reserve Account,” respectively, and shall take such
steps as are necessary to perfect the Grant to the Indenture Trustee of such
Issuer Accounts (including, if requested by the Indenture Trustee, the delivery
to the Indenture Trustee of an Opinion of Counsel to such effect).

 

Each of the Issuer Accounts shall bear a designation clearly indicating that the
funds deposited therein are held for the benefit of the Noteholders.  The
Indenture Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Issuer Accounts and in all proceeds thereof. 
Each Issuer Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders.  Each of the Issuer
Accounts shall be a securities account.  Wells Fargo agrees that it is the
securities intermediary (the “Securities Intermediary”) with respect to each
Issuer Account, and as such agrees that the account is maintained for the Issuer
and, subject to the terms of this Indenture, that the Issuer is entitled to
exercise the rights that comprise any financial asset credited to such Issuer
Account.  All securities or other property underlying any financial assets
credited to any Issuer Account shall be registered in the name of Wells Fargo
Bank, National Association, endorsed to Wells Fargo Bank, National Association
in blank or credited to another securities account maintained in the name of
Wells Fargo Bank, National Association and in no case will any financial asset
credited to any Issuer Account be registered in the name of the Issuer, payable
to the order of the Issuer or

 


 

specially endorsed to the Issuer.  Until termination of this Indenture, the
Issuer shall not be entitled to give the Indenture Trustee any entitlement
orders with respect to any Issuer Account.  If, at any time, any Issuer Account
ceases to be an Eligible Deposit Account, the Administrator shall notify the
Indenture Trustee, and the Indenture Trustee upon being notified (or the
Administrator on its behalf) shall, within 10 Business Days, establish a new
corresponding Issuer Account which meets the conditions specified in the
definition of Eligible Deposit Account, and shall transfer any cash or any
investments from such ineligible account to such new Issuer Account.  The
Indenture Trustee, at the direction of the Administrator, shall make withdrawals
from the Issuer Accounts from time to time, in the amounts and for the purposes
set forth in this Indenture.  The Securities Intermediary shall comply with
entitlement orders issued by the Indenture Trustee without further consent by
the Issuer.

 

SECTION 8.3         Investment of Funds in the Note Principal Funding Account
and the Noteholder Reserve Account.

 

(a)     So long as the Notes have not been accelerated pursuant to Section 5.2,
funds on deposit in the Note Principal Funding Account and the Noteholder
Reserve Account shall be invested and reinvested in Eligible Investments by the
Indenture Trustee upon Issuer Order (which Issuer Order may be upon direction of
the Administrator)  Such Issuer Order shall not direct the Indenture Trustee to
make any investment of any funds held in such Issuer Accounts unless the
security interest granted and perfected in such accounts will continue to be
perfected in such investment, and, in connection with any direction to the
Indenture Trustee to make any such investment, if requested by the Indenture
Trustee, the Issuer shall deliver to the Indenture Trustee an Opinion of
Counsel, acceptable to the Indenture Trustee, to such effect.  All Eligible
Investments acquired with funds on deposit in the Note Principal Funding Account
or the Noteholder Reserve Account shall mature no later than the Business Day
immediately preceding the next Distribution Date.

 

(b)     Subject to subsection 6.1(c), the Indenture Trustee and the Paying Agent
shall not in any way be held liable by reason of any insufficiency in any Issuer
Account resulting from any loss on any Eligible Investments included therein
except for losses attributable to the Indenture Trustee’s or the Paying Agent’s
failure to make payments on such Eligible Investments issued by the Indenture
Trustee or the Paying Agent, in its commercial capacity as principal obligor and
not as trustee or paying agent, in accordance with their terms.

 

(c)     If (i) the Administrator shall have failed to give investment directions
for any funds on deposit in the Note Principal Funding Account or the Noteholder
Reserve Account to the Indenture Trustee by 11:00 a.m. New York City time (or
such other time as may be agreed by the Administrator and the Indenture Trustee)
on any Business Day, or (ii) a Default or Event of Default shall have occurred
and be continuing with respect to the Notes but the Notes shall not have been
declared due and payable pursuant to Section 5.2, or, if such Notes shall have
been declared due and payable following an Event of Default, amounts collected
or receivable from the Owner Trust Estate are being applied in accordance with
Section 5.5 as if there had not been such a declaration, then the Indenture
Trustee shall, to the fullest extent practicable, invest and reinvest funds in
the Note Principal Funding Account and the Noteholder Reserve Account in one or
more Eligible Investments.  The Indenture Trustee shall not be liable for losses
in respect of such investments in Eligible Investments that comply with the

 


 

requirements of the Basic Documents except for losses attributable to the
Indenture Trustee’s failure to make payments on such Eligible Investments issued
by the Indenture Trustee, in its commercial capacity as principal obligor and
not as trustee, in accordance with their terms.

 

(d)     For purposes of this Section 8.3, Eligible Investments shall be limited
to those investments specified pursuant to clause (a) of the definition thereof;
provided, however, for purposes of subsection 8.3(c), Eligible Investments shall
be limited to the Wells Fargo 100% Treasury Money Market Fund (or a successor
fund thereto which is a money market fund investing solely in those investments
specified pursuant to clause (a) of the definition thereof).

 

SECTION 8.4         Application of Funds in the Note Principal Funding Account
and the Noteholder Reserve Account.  On each Distribution Date with respect to
the Defeasance Period, the Indenture Trustee or Paying Agent, upon written
instructions from the Administrator, shall withdraw from the Note Principal
Funding Account and the Noteholder Reserve Account, as applicable, and deposit
into the Note Distribution Account for application in accordance with
Section 2.6 the aggregate amount specified in subsections 2.6(a)(i) through
2.6(a)(iii) for such Distribution Date.  Upon payment in full of the Note
Principal Balance, including all accrued interest thereon, any amounts remaining
in the Note Principal Funding Account and the Noteholder Reserve Account shall
be paid to the Certificateholder.

 

SECTION 8.5         Release of Owner Trust Estate.  (a)  The Indenture Trustee
shall, when required by the provisions of this Indenture, execute instruments to
release property from the lien of this Indenture, or convey the Indenture
Trustee’s interest in the same, in a manner and under circumstances that are not
inconsistent with the provisions of this Indenture; provided that the Indenture
Trustee shall not release its security interest for the benefit of the
Noteholders in the Collateral Certificate except (i) in connection with a
defeasance of the Notes under Section 2.9, (ii) in connection with a sale of the
Collateral Certificate following the occurrence of an Event of Default and
foreclosure on the Collateral Certificate in accordance with Article V or
(iii) pursuant to subsection 8.5(b).  No party relying upon an instrument
executed by the Indenture Trustee as provided in this Article VIII shall be
bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
moneys.

 

(b)     The Indenture Trustee shall, at such time as there are no Outstanding
Notes, release any remaining portion of the Owner Trust Estate that secured the
Notes from the lien of this Indenture and release to the Issuer or any other
Person entitled thereto any funds then on deposit in the Note Distribution
Account.  The Indenture Trustee shall release property from the lien of this
Indenture pursuant to this subsection 8.5(b) only upon receipt of an Issuer
Request accompanied by an Officer’s Certificate, an Opinion of Counsel and (if
required by the TIA) Independent Certificates in accordance with TIA §§
314(c) and 314(d)(1), in each case meeting the applicable requirements of
Section 11.1.

 

SECTION 8.6         Opinion of Counsel.  The Indenture Trustee shall receive at
least seven days notice when requested by the Issuer to take any action pursuant
to subsection 8.3(a), accompanied by copies of any instruments involved, and the
Indenture Trustee may also require as a condition of such action, an Opinion of
Counsel, in form and substance satisfactory

 


 

to the Indenture Trustee, stating the legal effect of any such action, outlining
the steps required to complete the same, and concluding that all such action
will not materially and adversely impair the security for the Notes or the
rights of the Noteholders; provided, however, that such Opinion of Counsel shall
not be required to express an opinion as to the fair value of the Owner Trust
Estate.  Counsel rendering any such opinion may rely, without independent
investigation, on the accuracy and validity of any certificate or other
instrument delivered to the Indenture Trustee in connection with any such
action.

 

SECTION 8.7         Treatment as Financial Assets.  Each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to the Note Distribution Account shall be treated as a financial
asset.  The Note Distribution Account shall be governed by the law of the State
of New York and the State of Minnesota shall be the Securities Intermediary
jurisdiction.

 

SECTION 8.8         Powers Coupled With an Interest.  The rights and powers
granted in this Article VIII to the Indenture Trustee have been granted in order
to perfect its security interest in the Note Distribution Account, are powers
coupled with an interest and will be affected neither by the bankruptcy or
insolvency of the Issuer nor by the lapse of time.

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 

SECTION 9.1         Supplemental Indentures Without Consent of Noteholders. 
Without the consent of the Noteholders, but with prior notice to the Note
Purchaser and the Rating Agencies (for so long as there are outstanding
securities issued by the Trust or a related owner trust that are rated by such
Rating Agency), when authorized by an Issuer Request, the Issuer and the
Indenture Trustee at any time and from time to time, may enter into one or more
indentures supplemental hereto (which shall conform to the provisions of the
Trust Indenture Act as in force at the date of the execution thereof), in form
satisfactory to the Indenture Trustee, for any of the following purposes:

 

(i)        to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or better to assure, convey and confirm
unto the Indenture Trustee any property subject or required to be subjected to
the lien of this Indenture, or to subject to the lien of this Indenture
additional property;

 

(ii)       to evidence the succession, in compliance with the applicable
provisions hereof, of another person to the Issuer, and the assumption by any
such successor of the covenants of the Issuer contained herein and in the Notes;

 

(iii)      to add to the covenants of the Issuer, for the benefit of the
Noteholders, or to surrender any right or power herein conferred upon the
Issuer;

 

(iv)      to convey, transfer, assign, mortgage or pledge any property to or
with the Indenture Trustee;


 

(v)       to cure any ambiguity, to correct or supplement any provision herein
or in any supplemental indenture which may be inconsistent with any other
provision herein or in any supplemental indenture or to make any other
provisions with respect to matters or questions arising under this Indenture or
in any supplemental indenture; provided that such action shall not materially
and adversely affect the interests of the Noteholders;

 

(vi)      to evidence and provide for the acceptance of the appointment
hereunder by a successor trustee with respect to the Notes and to add to or
change any of the provisions of this Indenture as shall be necessary to
facilitate the administration of the trusts hereunder by more than one trustee,
pursuant to the requirements of Article VI; or

 

(vii)     to modify, eliminate or add to the provisions of this Indenture to
such extent as shall be necessary to effect the qualification of this Indenture
under the TIA or under any similar federal statute hereafter enacted and to add
to this Indenture such other provisions as may be expressly required by the TIA.

 

The Issuer and the Indenture Trustee shall not enter into any indenture
supplemental hereto if such indenture would cause either (x) the Issuer or the
Master Trust to be classified as an association or a publicly traded partnership
taxable as a corporation for United States federal income tax purposes or (y) a
taxable event that could cause the beneficial owner of any Outstanding Amount of
Notes to recognize gain or loss for such purposes.

 

The Indenture Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

 

SECTION 9.2                 Supplemental Indentures With Consent of the
Noteholders.  The Issuer and the Indenture Trustee, when authorized by the
Issuer, and with prior notice to the Rating Agencies (for so long as there are
outstanding securities issued by the Trust or a related owner trust that are
rated by such Rating Agency), also may with the consent of the Holders of a
majority of the Outstanding Amount of the Notes, by Act of such Noteholders
delivered to the Issuer and the Indenture Trustee, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Noteholders under this
Indenture; provided that no such supplemental indenture shall, without the
consent of each Holder of an Outstanding Note affected thereby:

 

(i)        change the due date of payment of any installment of principal of or
interest on any Note, or reduce the principal amount thereof, the Interest Rate
thereon or the Redemption Price with respect thereto, change the provision of
this Indenture relating to the application of collections on, or the proceeds of
the sale of, the Owner Trust Estate to payment of principal of or interest on
the Notes, or change any place of payment where, or the coin or currency in
which, any Note or the interest thereon is payable, or impair the right to
institute suit for the enforcement of the provisions of this Indenture requiring
the application of funds available therefor, as

 


 

provided in Article V, to the payment of any such amount due on the Notes on or
after the respective due dates thereof (or, in the case of redemption, on or
after the Redemption Date);

 

(ii)       reduce the percentage of the Outstanding Amount of the Notes the
consent of the Holders of which is required for any such supplemental indenture,
or the consent of the Holders of which is required for any waiver of compliance
with provisions of this Indenture or defaults hereunder and their consequences
provided for in this Indenture;

 

(iii)      modify or alter the provisions of the proviso to the definition of
the term “Outstanding”;

 

(iv)      reduce the percentage of the Outstanding Amount of the Notes required
to direct the Indenture Trustee to sell or liquidate the Owner Trust Estate
pursuant to Section 5.4;

 

(v)       modify any provision of this Section except to increase any percentage
specified herein or to provide that certain additional provisions of this
Indenture or any of the other Basic Documents cannot be modified or waived
without the consent of the Holder of each Outstanding Note affected thereby;

 

(vi)      modify any of the provisions of this Indenture in such manner as to
affect the calculation of the amount of any payment of interest or principal due
on any Note on any Distribution Date (including the calculation of any of the
individual components of such calculation) or to affect the rights of the
Noteholders to the benefit of any provisions for the mandatory redemption of the
Notes contained herein; or

 

(vii) permit the creation of any Lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Owner Trust Estate or,
except as otherwise permitted or contemplated herein, terminate the lien of this
Indenture on any property at any time subject hereto or deprive any Noteholder
of the security provided by the lien of this Indenture.

 

The Indenture Trustee may determine whether any Notes would be affected by any
supplemental indenture and any such determination shall be conclusive upon all
Noteholders, whether the related Notes were theretofore or are thereafter
authenticated and delivered hereunder.  The Indenture Trustee shall not be
liable for any such determination made in good faith.

 

It shall not be necessary for any Noteholders under this Section to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient if such Noteholders shall approve the substance thereof.

 

Promptly after the execution by the Issuer and the Indenture Trustee of any
supplemental indenture pursuant to this Section, the Indenture Trustee shall
mail to the Noteholders a notice setting forth in general terms the substance of
such supplemental indenture. 

 


 

Any failure of the Indenture Trustee to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

SECTION 9.3                 Effect of Supplemental Indenture.  Upon the
execution of any supplemental indenture pursuant to the provisions hereof, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith with respect to the Notes affected thereby, and the respective rights,
limitations of rights, obligations, duties, liabilities and immunities under
this Indenture of the Indenture Trustee, the Issuer and the Noteholders shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture and the Notes affected thereby for any
and all purposes.

 

SECTION 9.4                 Conformity with Trust Indenture Act.  Every
amendment of this Indenture and every supplemental indenture executed pursuant
to this Article IX shall comply in all respects with the TIA.

 

SECTION 9.5                 Reference in Notes to Supplemental Indentures. 
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Indenture
Trustee shall, bear a notation in form approved by the Indenture Trustee as to
any matter provided for in such supplemental indenture.  If the Issuer or the
Indenture Trustee shall so require, new Notes so modified as to conform, in the
opinion of the Indenture Trustee and the Issuer, to any such supplemental
indenture may be prepared and executed by the Issuer and authenticated and
delivered by the Indenture Trustee in exchange for Outstanding Notes.

 

SECTION 9.6                 Execution of Supplemental Indentures.  In executing,
or accepting the additional trusts created by, any supplemental indenture
permitted by this Article IX or the modifications thereby of the trusts created
by this Indenture, the Indenture Trustee shall be entitled to receive, and
(subject to Section 6.1) shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture.  The Indenture Trustee may, but shall not be
obligated to, enter into any such supplemental indenture which affects the
Indenture Trustee’s own rights, duties or immunities under this Indenture or
otherwise.

 

ARTICLE X

 

REDEMPTION OF NOTES

 

SECTION 10.1               Redemption.  The Notes are subject to redemption in
whole, but not in part, at the direction of the Depositor, on any date on which
the Collateral Certificate is retransferred to the Transferor pursuant to
Section 7.1 of the Series Supplement. For so long as there are outstanding
securities issued by the Trust or a related owner trust that are rated by a
Rating Agency, the Issuer shall furnish such Rating Agency notice of such
redemption.  If the Notes are to be redeemed pursuant to this Section 10.1, the
Issuer shall furnish notice of such redemption to the Indenture Trustee no later
than fifteen (15) Business Days prior to the

 


 

Redemption Date, and the Issuer shall, on the Redemption Date, deposit with the
Indenture Trustee in the Note Distribution Account the Redemption Price of the
Notes to be redeemed whereupon all such Notes shall be due and payable on the
Redemption Date upon the furnishing of a notice complying with Section 10.2 to
each Noteholder.

 

SECTION 10.2               Form of Redemption Notice.  Notice of redemption
under Section 10.1 shall be given by the Indenture Trustee by facsimile or by
first-class mail, postage prepaid, transmitted or mailed prior to the applicable
Redemption Date to each Noteholder, as of the close of business on the Record
Date preceding the applicable Redemption Date, at such Noteholder’s address
appearing in the Note Register.

 

All notices of redemption shall state:

 

(i)    the Redemption Date;

 

(ii)   the Redemption Price;

 

(iii)  that the Record Date otherwise applicable to such Distribution Date is
not applicable and that payments shall be made only upon presentation and
surrender of such Notes and the place where such Notes are to be surrendered for
payment of the Redemption Price (which shall be the office or agency to be
maintained as provided in Section 3.2);

 

(iv)  that interest on the Notes shall cease to accrue on the Redemption Date;
and

 

(v)   the CUSIP numbers, if applicable, for the Notes.

 

Notice of redemption of the Notes shall be given by the Indenture Trustee in the
name and at the expense of the Issuer.  Failure to give notice of redemption, or
any defect therein, to any Noteholder shall not impair or affect the validity of
the redemption of any Note held by any other Noteholder.

 

SECTION 10.3               Notes Payable on Redemption Date.  The Notes to be
redeemed shall, following notice of redemption as required by Section 10.2, on
the Redemption Date become due and payable at the applicable Redemption Price
and (unless the Issuer shall default in the payment of the Redemption Price) no
interest shall accrue on the Redemption Price for any period after the date to
which accrued interest is calculated for purposes of calculating the Redemption
Price.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1               Compliance Certificates and Opinions, etc.  (a)  Upon
any application or request by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, the Issuer shall furnish to the
Indenture Trustee:  (i) an Officer’s

 


 

Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, (ii) an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, and (iii) (if required by
the TIA) an Independent Certificate meeting the applicable requirements of this
Section from a firm of certified public accountants or other experts, except
that, in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Indenture,
no additional certificate or opinion need be furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(i)    a statement that each signatory of such certificate or opinion has read
or has caused to be read such covenant or condition and the definitions herein
relating thereto;

 

(ii)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(iii)  a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether such covenant or
condition has been complied with; and

 

(iv)  a statement as to whether, in the opinion of each such signatory such
condition or covenant has been complied with.

 

(b)     (i)            Prior to the deposit of any Collateral or other property
or securities with the Indenture Trustee that is to be made the basis for the
release of any property or securities subject to the lien of this Indenture, the
Issuer shall, in addition to any obligation imposed in subsection 11.1(a) or
elsewhere in this Indenture, furnish to the Indenture Trustee an Officer’s
Certificate certifying or stating the opinion of each person signing such
certificate as to the fair value (within 90 days of such deposit) to the Issuer
of the Collateral or other property or securities to be so deposited, provided
that no certificate need be provided as to the fair value of cash so deposited.

 

(ii)   Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (i), the Issuer shall also deliver to the
Indenture Trustee an Independent Certificate as to the same matters, if the sum
of the fair values to the Issuer (as set forth in the certificates delivered
pursuant to clause (i) and this clause (ii)), of (A) the securities to be so
deposited and (B) all other such securities made the basis of any such release
since the commencement of the then-current fiscal year of the Issuer is 10% or
more of the outstanding principal amount of the Notes; provided, however, that 
such a certificate need not be furnished with respect to any securities so
deposited, if the fair value thereof to the Issuer (as set forth in the related
Officer’s Certificate delivered

 


 

under clause (i) above) is less than $25,000 or less than one percent of the
outstanding principal amount of the Notes.

 

(iii)  Whenever any property or securities are to be released from the lien of
this Indenture, the Issuer shall also furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of each person signing
such certificate as to the fair value (within 90 days of such release) of the
property or securities proposed to be released and stating that in the opinion
of such person the proposed release will not impair the security under this
Indenture in contravention of the provisions hereof.

 

(iv)  Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (iii), the Issuer shall also furnish to the
Indenture Trustee an Independent Certificate as to the same matters if the sum
of the fair values, as set forth in the certificates required by clause
(iii) and this clause (iv), of (A) the property or securities to be released and
(B) all other property equals 10% or more of the outstanding principal amount of
the Notes; provided, however, that such certificate need not be furnished in the
case of any release of property or securities if the fair value thereof, as set
forth in the related Officer’s Certificate, is less than $25,000 or less than
one percent of the then outstanding principal amount of the Notes.

 

(v)   Notwithstanding any provision of this Section, the Issuer may (A) collect,
liquidate, sell or otherwise dispose of the Collateral Certificate as and to the
extent permitted or required by the Basic Documents and (B) make cash payments
out of the Note Distribution Account as and to the extent permitted or required
by the Basic Documents.

 

SECTION 11.2               Form of Documents Delivered to the Indenture
Trustee.  In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate to legal matters,
upon a certificate or opinion of, or representations by, counsel, unless such
officer knows, or in the exercise of reasonable care should know, that the
certificate or opinion or representations with respect to the matters upon which
his or her certificate or opinion is based are erroneous.  Any such certificate
of an Authorized Officer or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an officer or officers of the Administrator, the Depositor or the Issuer,
stating that the information with respect to such factual matters is in the
possession of the Administrator, the Depositor or the Issuer, unless such
counsel knows, or in the exercise of reasonable care should know, that the
certificate or opinion or representations with respect to such matters are
erroneous.

 


 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture, in connection with any application, certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document (x) as a condition of the granting of such application, or (y) as
evidence of the Issuer’s compliance with any term hereof, it is intended that
the truth and accuracy, at the time of the granting of such application or at
the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in each case be conditions
precedent to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report.  The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.

 

SECTION 11.3               Actions of Noteholders.  (a)  Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be given or taken by the Noteholders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Noteholders in person or by an agent duly appointed in writing; and except
as herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Indenture Trustee and, when
required, to the Issuer or the Administrator.  Such instrument or instruments
(and the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Noteholders signing such instrument or
instruments.  Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Indenture Trustee, the Issuer and the
Administrator, if made in the manner provided in this Section 11.3.

 

(b)        The fact and date of the execution by any Noteholder of any such
instrument or writing may be proved in any reasonable manner which the Indenture
Trustee deems sufficient.

 

(c)        Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Noteholder shall bind every Holder of every Notes
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, in respect of anything done, or omitted to be done, by the
Indenture Trustee, the Issuer or the Administrator in reliance thereon,
regardless of whether notation of such action is made upon such Note.

 

(d)        The Indenture Trustee may require such additional proof of any matter
referred to in this Section 11.3 as it shall deem necessary.

 

(e)        Any request, demand, authorization, direction, notice, consent,
waiver or other act permitted or required by the Series Supplement or the
Pooling and Servicing Agreement to be taken by the Issuer, as Collateral
Certificateholder, shall be taken or given, as the case may be, by the Issuer at
the direction of Holders of the same percentage of Outstanding Notes as the
percentage of the Certificates (as defined in the Pooling and Servicing
Agreement)

 


 

required or permitted to take such action under the Series Supplement or the
Pooling and Servicing Agreement.

 

SECTION 11.4               Notices, etc., to the Indenture Trustee, the Issuer,
the Note Purchaser and the Rating Agencies.  Any request, demand, authorization,
direction, notice, consent, waiver or Act of Noteholders or other documents
provided or permitted by this Indenture to be made upon, given or furnished to
or filed with:

 

(a)        The Indenture Trustee by any Noteholder or by the Issuer shall be
sufficient for every purpose hereunder if personally delivered, telefaxed or
mailed certified mail, return receipt requested and shall be deemed to have been
duly given upon receipt by a Responsible Officer of the Indenture Trustee at its
Corporate Trust Office; or

 

(b)        The Issuer by the Indenture Trustee or any Noteholder shall be
sufficient for every purpose hereunder if personally delivered or mailed
certified mail, return receipt requested to the Issuer addressed to:  Target
Credit Card Owner Trust 2008-1, in care of Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee for the Target Credit Card Owner
Trust 2008-1, at Wilmington Trust Company, Rodney Square North, 1100 North
Market Street, Wilmington, Delaware 19890-0001, Attention: Target Credit Card
Owner Trust 2008-1, with a copy to Target Receivables Corporation, as
Administrator, 1000 Nicollet Mall, TPS 3136, Minneapolis, Minnesota 55403,
Attention:  General Counsel, or at any other address previously furnished in
writing to the Indenture Trustee by the Issuer.  Notices required to be given to
the Note Purchaser by the Issuer, the Indenture Trustee or the Owner Trustee
shall be in writing, personally delivered, by facsimile or mailed certified
mail, return receipt requested, to BOTAC, Inc., c/o Chase Bank USA, National
Association, 201 North Walnut Street, Wilmington, Delaware 19801, Attention:
Keith W. Schuck, President with a copy to JPMorgan Chase & Co., 270 Park Avenue,
Floor 28, New York, New York 10017, Attention:  Brent Barton, Vice President –
Securitization.  The Issuer shall promptly transmit any notice received by it
from the Noteholders to the Indenture Trustee.  Notices required to be given to
the Rating Agencies by the Issuer, the Indenture Trustee or the Owner Trustee
shall be in writing, personally delivered, by facsimile or mailed certified
mail, return receipt requested, to (i) in the case of Moody’s, at the following
address:  Moody’s Investors Service, Inc., 7 World Trade Center, 250 Greenwich
Street, New York, New York 10007, Attention: ABS Monitoring Group, Facsimile:
(212) 298-6664 and (ii) in the case of Standard & Poor’s, at the following
address:  Standard & Poor’s Ratings Services, 55 Water Street, New York, New
York 10041, Attention: Asset Backed Surveillance Department, Facsimile: (212)
438-2648; or as to each of the foregoing, at such other address as shall be
designated by written notice to the other parties.

 

SECTION 11.5               Notices to Noteholders; Waiver.  Where this Indenture
provides for notice to Noteholders of any event, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class, postage prepaid to each Noteholder affected by such
event, at his address as it appears on the Note Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice.  In any case where notice to Noteholders is given by mail,
neither the failure to mail such notice nor any defect in any notice so mailed
to any particular Noteholder shall affect the sufficiency of such notice with
respect to other Noteholders, and any notice that is mailed in the manner herein
provided shall conclusively be presumed to have been duly given.

 


 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such a waiver.

 

In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.

 

Where this Indenture provides for notice to the Note Purchaser, failure to give
such notice shall not affect any other right or obligations created hereunder,
and shall not under any circumstance constitute a Default or an Event of
Default.

 

SECTION 11.6               Alternate Payment and Notice Provisions. 
Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer may enter into any agreement with any Noteholder providing
for a method of payment, or notice by the Indenture  Trustee or any Paying Agent
to such Noteholder that is different from the methods provided for in this
Indenture for such payments or notices; provided that such methods are
reasonable and consented to by the Indenture Trustee (which consent shall not be
unreasonably withheld).  The Issuer will furnish to the Indenture Trustee a copy
of each such agreement, and the Indenture Trustee will cause payments to be made
and notices to be given in accordance with such agreements.

 

SECTION 11.7               Conflict with Trust Indenture Act.  If any provision
hereof limits, qualifies or conflicts with another provision hereof that is
required to be included in this Indenture by any of the provisions of the TIA,
such required provision shall control.

 

The provisions of TIA §§310 through 317 that impose duties on any person
(including the provisions automatically deemed included herein unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.

 

SECTION 11.8               Effect of Headings and Table of Contents.  The
Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

SECTION 11.9               Successors and Assigns.  All covenants and agreements
in this Indenture and the Notes by the Issuer shall bind its successors and
assigns.  All agreements of the Indenture Trustee in this Indenture shall bind
its successors.

 

SECTION 11.10             Separability.  In case any provision in this Indenture
or in the Notes shall be invalid, illegal or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not be affected
or impaired thereby.

 


 

SECTION 11.11             Benefits of Indenture.  Nothing in this Indenture or
in the Notes, express or implied, shall give to any Person, other than the
parties hereto and their successors hereunder, and (only to the extent expressly
provided herein), TRC, the Noteholders, any other party secured hereunder and
any other person with an ownership interest in any part of the Owner Trust
Estate, any benefit or any legal or equitable right, remedy or claim under this
Indenture.

 

SECTION 11.12             GOVERNING LAW.  THIS INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PRINCIPLES.

 

THE PARTIES HERETO HEREBY DECLARE THAT IT IS THEIR INTENTION THAT THIS INDENTURE
SHALL BE REGARDED AS MADE UNDER THE LAWS OF THE STATE OF DELAWARE AND THAT THE
LAWS OF SAID STATE SHALL BE APPLIED IN INTERPRETING ITS PROVISIONS IN ALL CASES
WHERE LEGAL INTERPRETATION SHALL BE REQUIRED.  EACH OF THE PARTIES HERETO AGREES
(A) THAT THIS AGREEMENT INVOLVES AT LEAST $100,000.00, AND (B) THAT THIS
INDENTURE HAS BEEN ENTERED INTO BY THE PARTIES HERETO IN EXPRESS RELIANCE UPON 6
DEL. C. § 2708.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES (A) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (B) (1) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
NOTIFY THE OTHER PARTY OR PARTIES HERETO OF THE NAME AND ADDRESS OF SUCH AGENT,
AND (2) THAT SERVICE OF PROCESS MAY, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALSO BE MADE ON SUCH PARTY BY PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING
RECEIPT VALIDATED BY THE UNITED STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF
VALID SERVICE, AND THAT SERVICE MADE PURSUANT TO (B) (1) OR (2) ABOVE SHALL, TO
THE FULLEST EXTENT PERMITTED BY LAW, HAVE THE SAME LEGAL FORCE AND EFFECT AS IF
SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.

 

SECTION 11.13             Counterparts.  This Indenture may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

SECTION 11.14             Recording of Indenture.  If this Indenture is subject
to recording in any appropriate public recording offices, such recording is to
be effected by the Issuer and at its expense accompanied by an Opinion of
Counsel (which may be counsel to the Indenture Trustee or any other counsel
reasonably acceptable to the Indenture Trustee) to the effect that such
recording is necessary either for the protection of the Noteholders or any other

 


 

person secured hereunder or for the enforcement of any right or remedy granted
to the Indenture Trustee under this Indenture or to satisfy any provision of the
TIA.

 

SECTION 11.15             Trust Obligation.  No recourse may be taken, directly
or indirectly, with respect to the obligations of the Issuer, the Owner Trustee
or the Indenture Trustee on the Notes or under this Indenture or any certificate
or other writing delivered in connection herewith or therewith, against (i) the
Depositor, the Administrator, the Transferor, the Servicer, the Indenture
Trustee or the Owner Trustee in its individual capacity, (ii) any owner of a
beneficial interest in the Issuer or (iii) any partner, owner, beneficiary,
officer, director, employee or agent of the Indenture Trustee or the Owner
Trustee in its individual capacity, any holder of a beneficial interest in the
Issuer, the Owner Trustee or the Indenture Trustee or of any successor or assign
of the Indenture Trustee or the Owner Trustee in its individual capacity, except
as any such Person may have expressly agreed (it being understood that the
Indenture Trustee and the Owner Trustee have no such obligations in their
individual capacities) and except that any such partner, owner or beneficiary
shall be fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution or failure to pay any
installment or call owing to such entity.  For all purposes of this Indenture,
in the performance of any duties or obligations of the Issuer hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles IV, V, VI and VII of the Trust Agreement.

 

SECTION 11.16             No Petition.  Notwithstanding any prior termination of
this Indenture, the Indenture Trustee and each Noteholder, by its acceptance of
a Note or portion thereof, hereby covenants that (a) they shall not at any time,
with respect to the Issuer or the Master Trust, acquiesce, petition or otherwise
invoke or cause the Issuer or the Master Trust to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Issuer or the Master Trust under any Federal or state bankruptcy,
insolvency or similar law or appointing a receiver, conservator, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or the Master Trust or any substantial part of its property, or ordering
the winding up or liquidation of the affairs of the Issuer or the Master Trust,
(b) any claim that they may have at any time against the corpus of the Master
Trust that they may seek to enforce against the corpus of the Master Trust,
shall be subordinate to the payment in full, including post-petition interest,
in the event that the Master Trust becomes a debtor or debtor in possession in a
case under any applicable Federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect or otherwise subject to any insolvency,
reorganization, liquidation, rehabilitation or other similar proceedings, of the
claims of the holders of any securities of the Master Trust and the holders of
any other notes, bonds, contracts or other obligations that are related to the
Master Trust and (c) they hereby irrevocably make the election afforded by Title
11 United States Code Section 1111(b)(1)(A)(i) to secured creditors to receive
the treatment afforded by Title 11 United States Code Section 1111(b)(2) with
respect to any secured claim that they may have at any time against the Issuer
or the Master Trust.

 

SECTION 11.17             Inspection.  The Issuer agrees that, on reasonable
prior notice, it will permit any representative of the Indenture Trustee, during
the Issuer’s normal business hours, to examine all the books of account,
records, reports, and other papers of the Issuer, to make copies and extracts
therefrom, to cause such books to be audited by Independent certified public
accountants, and to discuss the Issuer’s affairs, finances and accounts with the
Issuer’s officers, employees and Independent certified

 


 

public accountants, all at such reasonable times and as often as may be
reasonably requested.  The Indenture Trustee shall, and shall cause its
representatives to, hold in confidence all such information except to the extent
disclosure may be required by law (and all reasonable applications for
confidential treatment are unavailing) and except to the extent that the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder.

 

SECTION 11.18             Tax Treatment.  The Issuer intends that the Notes will
be treated as debt for all United States tax purposes.  Each Noteholder, by
acceptance of its Note, agrees to treat, and to take no action inconsistent with
the treatment of, the Notes as indebtedness for all United States tax purposes.

 

SECTION 11.19             Other Rights.

 

Notwithstanding any other provision in this Indenture, including, but not
limited to Sections 5.11, 9.1, 9.2 and 11.5, while the Note Purchase Agreement
is in effect it is understood and acknowledged that the Note Purchaser will have
no less favorable economics and notice and consent rights as a holder of the
Notes as it would have if it were the direct owner of the Collateral Certificate
(as such term is defined in the Series Supplement).  In addition, any amendment
to a Basic Document after the Closing Date which may have a material adverse
effect on the Noteholders shall be subject to the prior written consent of the
Noteholders and additionally, the Indenture Trustee shall be given notice of any
proposed amendment to such documents (regardless of any determination of
materiality) not less than ten Business Days prior to the proposed effective
date for such amendment.

 


 

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed by their respective officers, thereunto duly
authorized, all as of the day and year first above written.

 

 

 

TARGET CREDIT CARD OWNER TRUST 2008-1

 

 

 

 

 

 

By:

Wilmington Trust Company,

 

 

 

not in its individual capacity but solely as

 

 

 

Owner Trustee

 

 

 

 

 

 

By:

/s/ J. Christopher Murphy

 

 

 

Name: J. Christopher Murphy

 

 

 

Title:   Financial Services Officer

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

solely in its capacities as Indenture Trustee,

 

 

Securities Intermediary and Transfer Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Benjamin J. Krueger

 

 

 

Name: Benjamin J. Krueger

 

 

 

Title:   Vice President

 

 

 

INDENTURE

 


 

EXHIBIT A

 

FORM OF NOTE

 

THIS FLOATING RATE ASSET-BACKED NOTE OF TARGET CREDIT CARD OWNER TRUST 2008-1
MAY BE TRANSFERRED, UNLESS SUCH TRANSFER WOULD VIOLATE ANY OF THE RESTRICTIONS
SET FORTH IN SUBSECTION 2.3(B) OF THE INDENTURE.  NO TRANSFER MAY BE MADE UNLESS
SUCH TRANSFER IS MADE (X) EITHER (I) PURSUANT TO AN EFFECTIVE REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS OR (II) IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS AND (Y) TO (1) A PERSON WHO THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (A “QIB”) WITHIN THE MEANING THEREOF
IN RULE 144A UNDER THE SECURITIES ACT THAT IS AWARE THAT THE RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) A PERSON WHO IS AN
ACCREDITED INVESTOR AS DEFINED IN RULE 501(A)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT.  THE NOTES MAY NOT BE TRANSFERRED TO (A) AN “EMPLOYEE BENEFIT
PLAN” (AS DEFINED IN SECTION 3(3) OF ERISA), INCLUDING GOVERNMENTAL PLANS AND
CHURCH PLANS, (B) ANY “PLAN” (AS DEFINED IN SECTION 4975(E)(1) OF THE CODE)
INCLUDING INDIVIDUAL RETIREMENT ACCOUNTS AND KEOGH PLANS, OR (C) ANY OTHER
ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” (WITHIN THE MEANING OF
DEPARTMENT OF LABOR REGULATION SECTION 2510.3-101, 29 C.F.R. § 2510.3-101 OR
OTHERWISE UNDER ERISA) BY REASON OF A PLAN’S INVESTMENT IN THE ENTITY,
INCLUDING, WITHOUT LIMITATION, AN INSURANCE COMPANY GENERAL ACCOUNT.

 

THIS NOTE IS SUBJECT TO ADDITIONAL RESTRICTIONS ON RESALE OR TRANSFER SET FORTH
IN SECTION 2.3 OF THE INDENTURE.

 

EACH POTENTIAL TRANSFEREE SHALL BE REQUIRED TO REPRESENT THAT IT IS NOT A RETAIL
COMPETITOR OF TARGET. PRIOR TO PURCHASING ANY NOTES, PURCHASERS SHOULD CONSULT
COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE
RESTRICTION ON RESALE OR TRANSFER.  THE TRANSFEROR HAS NOT AGREED TO REGISTER
THE NOTES UNDER THE SECURITIES ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY PURCHASER.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF COVENANTS AND AGREES THAT IT
WILL NOT AT ANY TIME INSTITUTE AGAINST THE ISSUER, OR JOIN IN INSTITUTING
AGAINST THE ISSUER, ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR
LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS UNDER ANY UNITED STATES FEDERAL OR
STATE BANKRUPTCY OR SIMILAR LAW.

 


 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AGREES TO TREAT THE NOTE AS
INDEBTEDNESS FOR APPLICABLE FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX
LAW PURPOSES AND FOR PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY,
INCOME.

 

ANY TRANSFER IN VIOLATION OF THE FOREGOING OR THE RESTRICTIONS SET FORTH IN
SECTION 2.3 OF THE INDENTURE WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE PURCHASER OR
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
INDENTURE TRUSTEE OR ANY INTERMEDIARY.

 


 

REGISTERED

 

$

 

1

No. A-

 

 

 

 

 

 

THE PRINCIPAL OF THIS NOTE MAY BE PAID IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

TARGET CREDIT CARD OWNER TRUST 2008-1

 

FLOATING RATE ASSET-BACKED NOTES

 

Target Credit Card Owner Trust 2008-1, a statutory trust organized and existing
under the laws of the State of Delaware (including any successor, the “Issuer”),
for value received, hereby promises to pay to ____________, or its registered
assigns, the principal sum of ______ DOLLARS ($________); partially payable on
each applicable Distribution Date in an amount equal to the result obtained by
multiplying (i) a fraction, the numerator of which is $__________ and the
denominator of which is $____________by (ii) the aggregate amount, if any,
payable from the Note Distribution Account in respect of principal on the Notes
pursuant to Section 3.1 on such Distribution Date; provided that the entire
unpaid principal amount of this Note shall be due and payable on the Legal
Maturity Date (which is May 25, 2016).  The Issuer will pay interest on this
Note at the rate per annum described in the Indenture, on each Distribution Date
until the principal of this Note is paid or made available for payment, on the
Note Principal Balance outstanding at the end of the last day of the related
Monthly Period, subject to certain limitations contained in Sections 2.7 and
3.1. Interest on this Note will accrue for each Distribution Date from the most
recent Distribution Date on which interest has been paid to but excluding the
then current Distribution Date or, if no interest has yet been paid, from
May 19, 2008.  Interest will be computed on the basis of the actual number of
days elapsed in a 360-day year (which is ___ days in the case of the initial
Interest Accrual Period).  Such principal of and interest on this Note shall be
paid in the manner specified in the Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Note shall be applied first to interest due and payable on this
Note as provided above and then to the unpaid principal of this Note.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual or facsimile signature,
this Note shall not be

 

--------------------------------------------------------------------------------

1               Denominations of $100,000 and integral multiples of $100,000 in
excess thereof.

 


 

entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

Dated:  May 19, 2008

 

 

 

TARGET CREDIT CARD OWNER TRUST 2008-1

 

 

 

 

 

 

By: Wilmington Trust Company,

 

 

not in its individual capacity but solely as Owner Trustee

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes designated above and referred to in the within
mentioned Indenture.

 

 

Dated:  May 19, 2008

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 


 

[REVERSE OF NOTE]

 

This Note is one of a duly authorized issue of Notes of the Issuer, designated
as its Floating Rate Asset-Backed Notes (herein called the “Notes”), all issued
under an Indenture dated as of May 19, 2008 (such Indenture, as supplemented,
amended or otherwise modified, is herein called the “Indenture”), between the
Issuer and Wells Fargo Bank, National Association, not in its individual
capacity but solely as indenture trustee (the “Indenture Trustee”, which term
includes any successor indenture trustee under the Indenture) and as securities
intermediary and transfer agent, to which Indenture and all indentures
supplemental thereto reference is hereby made for a statement of the respective
rights and obligations thereunder of the Issuer, the Indenture Trustee and the
Noteholders.  The Notes are subject to all terms of the Indenture.  All terms
used in this Note that are not otherwise defined herein and that are defined in
the Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.

 

The Notes are and will be equally and ratably secured by the collateral pledged
as security therefor as provided in the Indenture.

 

Each Noteholder, by acceptance of a Note, covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Issuer, the Owner Trustee or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection herewith
or therewith, against (i) the Depositor, the Administrator, the Transferor, the
Servicer, the Owner Trustee or the Indenture Trustee in its individual capacity,
(ii) any owner of a beneficial interest in the Issuer or (iii) any partner,
owner, beneficiary, officer, director, employee or agent of the Owner Trustee or
the Indenture Trustee in its individual capacity, any holder of a beneficial
interest in the Issuer, the Owner Trustee or the Indenture Trustee or of any
successor or assign of the Owner Trustee or the Indenture Trustee in its
individual capacity, except as any such Person may have expressly agreed (it
being understood that the Owner Trustee and the Indenture Trustee have no such
obligations in their individual capacities) and except that any such partner,
owner or beneficiary shall be fully liable, to the extent provided by applicable
law, for any unpaid consideration for stock, unpaid capital contribution or
failure to pay any installment or call owing to such entity.

 

It is the intent of the Depositor, the Administrator, the Issuer, the
Noteholders and TRC, that the Notes will be classified as indebtedness for all
United States tax purposes.  The Noteholders, by acceptance of a Note, agree to
treat, and to take no action inconsistent with the treatment of, the Notes as
indebtedness for such tax purposes.

 

Each Noteholder, by acceptance of a Note, covenants and agrees that it will not
at any time institute against the Issuer, or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States Federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, the Indenture or any of the other Basic Documents.

 

This Note and the Indenture shall be construed in accordance with the laws of
the State of Delaware, without giving effect to its conflict of law principles,
and the obligations, rights and remedies of the parties hereunder and thereunder
shall be determined in accordance with such laws.

 


 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency, herein prescribed.

 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Basic Documents, none of Wilmington Trust Company in its individual
capacity, any owner of a beneficial interest in the Issuer, or any of their
respective partners, beneficiaries, agents, officers, directors, employees,
successors or assigns shall be personally liable for, nor shall recourse be had
to any of them for, the payment of principal of or interest on, or performance
of, or omission to perform, any of the covenants, obligations or
indemnifications contained in this Note or the Indenture, it being expressly
understood that said covenants, obligations and indemnifications have been made
by the Issuer for the sole purpose of binding the interests of the Owner Trustee
in the assets of the Issuer.  The Holder of this Note by the acceptance hereof
agrees that, except as expressly provided in the Basic Documents, in the case of
an Event of Default under the Indenture, the Noteholder shall have no claim
against any of the foregoing for any deficiency, loss or claim therefrom;
provided that nothing contained herein shall be taken to prevent recourse to,
and enforcement against, the assets of the Issuer for any and all liabilities,
obligations and undertakings contained in the Indenture or in this Note.

 


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee

 

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

 

(name and address of assignee)

 

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints

 

, attorney, to transfer said Note on the books kept for registration thereof,

with full power of substitution in the premises.

 

 

Dated:

 

 

 

2

 

 

 

 

Signature Guaranteed:

 

 

 

--------------------------------------------------------------------------------

2                                           NOTE:  The signature to this
assignment must correspond with the name of the registered owner as it appears
on the face of the within Note in every particular without alteration,
enlargement or any change whatsoever.

 


 

EXHIBIT B

 

FORM OF TRANSFEREE REPRESENTATION LETTER

 

[DATE]

 

Target Receivables Corporation

1000 Nicollet Mall

Minneapolis, Minnesota 55403

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota  55479

 

Re:  Target Credit Card Owner Trust 2008-1

 

Ladies and Gentlemen:

 

This letter (the “Transferee Representation Letter”) is delivered by the
undersigned (the “Transferee”) pursuant to the Indenture, dated as of May 19,
2008, by and among TARGET CREDIT CARD OWNER TRUST 2008-1, a Delaware statutory
trust (the “Issuer” or “Owner Trust”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”), securities intermediary and transfer agent and not in its
individual capacity.  Capitalized terms used herein without definition shall
have the meanings set forth or incorporated by reference in the Indenture or if
not therein, in the Amended and Restated Pooling and Servicing Agreement, dated
as of April 28, 2000, as amended by Amendment No. 1, dated as of August 22, 2001
(the “Pooling and Servicing Agreement,” such term to include any amendment
thereto), by and among Target Receivables Corporation, as Transferor (the
“Transferor”), Target National Bank, as the Servicer, and Wells Fargo Bank,
National Association, as Trustee (the “Trustee”), and the Series 2008-1
Supplement, dated as of May 19, 2008 (the “Series Supplement”), by and among the
Transferor, the Servicer and the Trustee.  The Pooling and Servicing Agreement,
as supplemented by the Series Supplement, is herein referred to as the
“Agreement.”  The Transferee represents to and agrees with the Transferor as
follows:

 

I.              The Transferee has received such information and documentation
as the Transferee deems necessary in order to make its investment decision.  The
Transferee understands that such information and documentation speaks only as of
its date and that the information contained therein may not be correct or
complete as of any time subsequent to such date.

 


 

II.            The Transferee agrees to be bound by the restrictions and
conditions relating to the Notes set forth in the Indenture.  The Transferee
agrees to be bound by, and not to reoffer, resell, pledge or otherwise transfer
(any such act, a “Transfer”) the Notes except in compliance with such
restrictions and conditions including but not limited to those in subsection
2.3(b) of the Indenture.

 

III.           The Transferee represents that it is not a retail competitor of
Target.

 

IV.           The Transferee agrees that the Notes may be reoffered, resold,
pledged or otherwise transferred only (x) either (i) pursuant to an effective
registration under the Securities Act and applicable state securities or “Blue
Sky” laws or (ii) in a transaction exempt from the registration requirements of
the Securities Act and applicable state securities or “Blue Sky” laws and (y) to
(1) a person who the transferor reasonably believes is a Qualified Institutional
Buyer (a “QIB”) within the meaning thereof in Rule 144A under the Securities Act
that is aware that the resale or other transfer is being made in reliance on
Rule 144A or (2) a person who is an accredited investor as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

V.            The Transferee is, for federal income tax purposes, either (i) a
citizen or resident of the United States, (ii) a corporation or partnership
organized in or under the laws of the United States or any state thereof or the
District of Columbia which, if such entity is a tax-exempt entity, recognizes
that payments with respect to the Notes may constitute unrelated business
taxable income, (iii) an estate the income of which is includible in gross
income for U.S. federal income tax purposes regardless of its source, or
(iv) either (x) a trust for which a court within the United States is able to
exercise primary supervision over its administration and for which one or more
persons described in this paragraph are able to control all substantial
decisions or (y) a trust for which a valid election has been made to be treated
as a United States person.  The Transferee will furnish to the Person from whom
it is acquiring any interest in the Notes, the Servicer and the Indenture
Trustee, a properly executed U.S. Internal Revenue Service Form W-9 (and will
furnish a new Form W-9, or any successor applicable form, upon the expiration or
obsolescence of any previously delivered form) and such other certifications,
representations or Opinions of Counsel as may be requested by the Indenture
Trustee.

 

VI.           The Transferee has not acquired and it will not Transfer any
interest in the Notes, or cause an interest in the Notes to be marketed, on or
through an “established securities market” within the meaning of
Section 7704(b)(1) of the Code and any Treasury regulations thereunder,
including, without limitation, an over the counter market or an interdealer
quotation system that regularly disseminates firm buy or sell quotations.  In
addition, (i) the Transferee is not and will not become (and, if it is
disregarded as an entity separate from its owner within the meaning of Treasury
Regulations Section 301.7701-3(a) (a “DRE”), its owner is not and will not
become), for so long as the Transferee holds an interest in the Notes, a
partnership, Subchapter S corporation or grantor trust for U.S. federal income
tax purposes (a “Flow-Thru Entity”) or (ii) if the Transferee (or, if the
assignee is a DRE, its owner) is, or becomes, a Flow-Thru Entity, for so long as
the Transferee (or, if the Transferee is a DRE, its owner) is a Flow-Thru Entity
and the Transferee holds an interest in the Notes, not more than 50% of the
value of any interests in the Transferee (or, if the Transferee is a DRE, its
owner) will be attributable to interests in the Trust held by the Transferee.
 The opinion of tax counsel to the effect that the Owner Trust will not be

 


 

treated as an association or as a publicly traded partnership taxable as a
corporation is dependent in part on the accuracy of the Transferee’s
certifications described in this paragraph.

 

VII.          The Transferee understands that the opinion of tax counsel that
the Owner Trust is not a publicly traded partnership taxable as a corporation is
dependent in part on the accuracy of the representations in paragraphs V and VI.

 

VIII.        The Transferee is (a) a Qualified Institutional Buyer (a “QIB”)
within the meaning thereof in Rule 144A under the Securities Act that is aware
that the resale or other transfer is being made in reliance on Rule 144A or
(b) an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3), or (7) of Regulation D under the Securities Act) and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment in the Notes, and the Transferee and any
account for which the Transferee is acting are each able to bear the economic
risk of its investment.

 

X.            The Transferee is acquiring the Notes purchased by it for its own
account or for a single account (each of which is a QIB or institutional
accredited investor) as to which the Transferee exercises sole investment
discretion.

 

XI.           The Transferee represents and warrants for the benefit of Target
Receivables Corporation and the Indenture Trustee that such Transferee is not
(a) an “employee benefit plan” (as defined in Section 3(3) of ERISA), including
governmental plans and church plans, (b) any “plan” (as defined in
Section 4975(e)(1) of the Code) including individual retirement accounts and
Keogh plans, or (c) any other entity whose underlying assets include “plan
assets” (within the meaning of Department of Labor Regulation
Section 2510.3-101, 29 C.F.R. § 2510.3-101 or otherwise under ERISA) by reason
of a plan’s investment in the entity, including, without limitation, an
insurance company general account.

 

XII.         The Transferee understands that any purported Transfer of any
portion of the Notes in contravention of the restrictions and conditions in
paragraphs I through XI above (including any violation of the representation in
paragraph V by an investor who continues to hold an interest in the Notes
occurring any time after the Transfer in which it acquired such Notes) shall be
null and void and the purported Transferee shall not be recognized by the Trust
or any other person as a Noteholder for any purpose.

 

XIII. .      The Transferee further understands that, on any proposed reoffer,
resale, pledge or other transfer of the Notes, the Transferee will be required
to furnish to the Indenture Trustee and the Transfer Agent and Registrar, such
certifications and other information as the Indenture Trustee or the Transfer
Agent and Registrar may reasonably require to confirm that the proposed sale
complies with the foregoing restrictions and with the restrictions and
conditions of the Notes and the Indenture pursuant to which the Notes were
issued and the Transferee agrees that if the Transferee determines to Transfer
the Notes, the Transferee will cause its proposed Transferee to provide the
Transferor and the Indenture Trustee with a letter substantially in the form of
this Transferee Representation Letter.  The Transferee further understands that
the Notes purchased by it will bear a legend to the foregoing effect.

 


 

XIV.        The person signing this Transferee Representation Letter on behalf
of the ultimate beneficial purchaser of the Notes has been duly authorized by
such beneficial purchaser of the Notes to do so.

 

XV.         The Transferee certifies that this Transferee Representation Letter
has been duly executed and delivered and constitutes the legal, valid and
binding obligation of the Transferee, enforceable against the Transferee in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles affecting the enforcement of creditors’ rights generally and general
principles of equity and that the name set forth below constitutes the full
legal name of the Transferee.

 

You are entitled to rely upon this Transferee Representation Letter and are
irrevocably authorized to produce this Transferee Representation Letter or a
copy hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

 

 

Very truly yours,

 

 

 

 

 

[Full Legal Name of Transferee]

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 